EXECUTION VERSION
 
 
 
 
 





$450,000,000
CREDIT AGREEMENT


dated as of


June 2, 2011
among
TUPPERWARE BRANDS CORPORATION,
as the Borrower,
TUPPERWARE INTERNATIONAL HOLDINGS B.V.
as the Subsidiary Borrower,

The Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Swingline Lender and Issuing Bank
KEYBANK NATIONAL ASSOCIATION,
as Syndication Agent and Joint Lead Arranger
and
BNP PARIBAS, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and MIZUHO CORPORATE
BANK, LTD,
as Co-Documentation Agents
 
 
 
 
 



J.P. MORGAN SECURITIES LLC, BNP PARIBAS SECURITIES CORP., CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, KEYBANK NATIONAL ASSOCIATION and MIZUHO CORPORATE
BANK, LTD,
as Joint Bookrunners and Joint Lead Arrangers








--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
 
 
 
Page
ARTICLE I
DEFINITIONS
1
 
 
 
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
27
SECTION 1.03.
Terms Generally
27
SECTION 1.04.
Accounting Terms; GAAP
28
SECTION 1.05.
Foreign Currency Calculations
28
 
 
 
ARTICLE II
THE CREDITS
28
 
 
 
SECTION 2.01.
Revolving Commitments
28
SECTION 2.02.
Loans and Borrowings
29
SECTION 2.03.
Requests for Revolving Borrowings
30
SECTION 2.04.
[Intentionally Omitted]
31
SECTION 2.05.
Swingline Loans
31
SECTION 2.06.
Letters of Credit
32
SECTION 2.07.
Funding of Borrowings
37
SECTION 2.08.
Interest Elections
38
SECTION 2.09.
Termination, Reduction and Increase of Revolving Commitments
39
SECTION 2.10.
Repayment of Loans; Evidence of Debt
42
SECTION 2.11.
Prepayment of Loans
42
SECTION 2.12.
Fees
44
SECTION 2.13.
Interest
44
SECTION 2.14.
Alternate Rate of Interest
45
SECTION 2.15.
Increased Costs
46
SECTION 2.16.
Break Funding Payments
48
SECTION 2.17.
Taxes
48
SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
52
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
54
SECTION 2.20.
Additional Reserve Costs
54
SECTION 2.21.
Defaulting Lenders
55
 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
57
 
 
 
SECTION 3.01.
Existence, Qualification and Power; Compliance with Laws
57
SECTION 3.02.
Authorization; No Contravention
58
SECTION 3.03.
Governmental Authorization; Other Consents
58
SECTION 3.04.
Binding Effect
58
SECTION 3.05.
Financial Statements; No Material Adverse Effect
58
SECTION 3.06.
Litigation
59
SECTION 3.07.
No Default
59
SECTION 3.08.
Ownership of Property; Liens; Investments
59
SECTION 3.09.
Environmental Compliance
60
SECTION 3.10.
Insurance
61
SECTION 3.11.
Taxes
61


i

--------------------------------------------------------------------------------


SECTION 3.12.
ERISA Compliance
61
SECTION 3.13.
Subsidiaries; Equity Interests; Loan Parties
62
SECTION 3.14.
Margin Regulations; Investment Company Act
63
SECTION 3.15.
Disclosure
63
SECTION 3.16.
Compliance with Laws
63
SECTION 3.17.
Intellectual Property; Licenses, Etc
64
SECTION 3.18.
Solvency
64
SECTION 3.19.
OFAC
64
SECTION 3.20.
Patriot Act
64
 
 
 
ARTICLE IV
CONDITIONS
65
 
 
 
SECTION 4.01.
Effective Date
65
SECTION 4.02.
Each Credit Event
67
 
 
 
ARTICLE V
AFFIRMATIVE COVENANTS
68
 
 
 
SECTION 5.01.
Financial Statements
68
SECTION 5.02.
Certificates; Other Information
69
SECTION 5.03.
Notices
71
SECTION 5.04.
Payment of Obligations
72
SECTION 5.05.
Preservation of Existence, Etc.
72
SECTION 5.06.
Maintenance of Properties
72
SECTION 5.07.
Maintenance of Insurance
72
SECTION 5.08.
Compliance with Laws
73
SECTION 5.09.
Books and Records
73
SECTION 5.10.
Inspection Rights
73
SECTION 5.11.
Use of Proceeds
73
SECTION 5.12.
Compliance with Environmental Laws
74
SECTION 5.13.
Preparation of Environmental Reports
74
SECTION 5.14.
Compliance with Material Contracts
74
SECTION 5.15.
Dart
74
SECTION 5.16.
Further Assurances
75
 
 
 
ARTICLE VI
NEGATIVE COVENANTS
75
 
 
 
SECTION 6.01.
Liens
75
SECTION 6.02.
Subsidiary Debt
77
SECTION 6.03.
Fundamental Changes
77
SECTION 6.04.
Dispositions
78
SECTION 6.05.
Change in Nature of Business
79
SECTION 6.06.
Use of Proceeds
79
SECTION 6.07.
Financial Covenants
79
 
 
 
ARTICLE VII
EVENTS OF DEFAULT
79
 
 
 
SECTION 7.01.
Events of Default
79
SECTION 7.02.
Application of Funds
83
 
 
 


ii

--------------------------------------------------------------------------------


ARTICLE VIII
THE ADMINISTRATIVE AGENT
85
 
 
 
ARTICLE IX
MISCELLANEOUS
87
 
 
 
SECTION 9.01.
Notices
87
SECTION 9.02.
Waivers; Amendments
88
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
90
SECTION 9.04.
Successors and Assigns
91
SECTION 9.05.
Survival
95
SECTION 9.06.
Counterparts; Integration; Effectiveness
95
SECTION 9.07.
Severability
95
SECTION 9.08.
Right of Setoff
96
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
96
SECTION 9.10.
WAIVER OF JURY TRIAL
97
SECTION 9.11.
Headings
97
SECTION 9.12.
Confidentiality
97
SECTION 9.13.
Interest Rate Limitation
98
SECTION 9.14.
USA PATRIOT Act
98
SECTION 9.15.
Conversion of Currencies
99

SCHEDULES:
 
 
 
 
 
Schedule 1.01
--
Pricing Schedule
Schedule 1.01(a)
--
Existing Letters of Credit
Schedule 2.01
--
Revolving Commitments
Schedule 3.03
--
Government Authorizations and Other Consents
Schedule 3.05
--
Material Indebtedness
Schedule 3.08
--
Existing Liens
Schedule 3.11
--
Tax Sharing Agreements
Schedule 3.13
--
Subsidiaries and Other Equity Investments; Loan Parties



EXHIBITS:
 
 
 
 
 
Exhibit A
--
Form of Assignment and Assumption
Exhibit B
--
Form of Compliance Certificate
Exhibit C-1
--
Form of U.S. Tax Certificate (for Non-U.S. Lenders or Participants that are Not
Partnerships)
Exhibit C-2
--
Form of U.S. Tax Certificate (for Non-U.S. Lenders or Participants that are
Partnerships)
Exhibit D
--
Mandatory Costs Rate


iii

--------------------------------------------------------------------------------


THIS CREDIT AGREEMENT dated as of June 2, 2011, among TUPPERWARE BRANDS
CORPORATION, a Delaware corporation, TUPPERWARE INTERNATIONAL HOLDINGS B.V., a
private limited liability company organized under the laws of the Netherlands,
the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.
The parties hereto agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Act” has the meaning set forth in Section 9.14.
“Adjusted LIBO Rate” means, with respect to any Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.
“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Lender” has the meaning set forth in Section 2.21.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with such Person.
“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time.
“Agreement Currency” has the meaning set forth in Section 9.15(b).

1



--------------------------------------------------------------------------------


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page
of such page) at approximately 11:00 a.m. London time on such day. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
“Applicable Borrower” means, with respect to any Loan or other amount owing
hereunder or any matter pertaining to such Loan or other amount, whichever of
the Borrowers is the primary obligor on such Loan or other amount and, with
respect to any Letter of Credit, whichever of the Borrowers is the account party
with respect thereto.
“Applicable Creditor” has the meaning set forth in Section 9.15(b).
“Applicable Indemnitor” has the meaning set forth in Section 7.01(h).
“Applicable Lending Installation” has the meaning set forth in in Section
2.02(e).
“Applicable Percentage” means, with respect to the Revolving Commitment of any
Lender, the percentage of the total Revolving Commitments represented by such
Lender’s Revolving Commitment; provided that in the case of Section 2.21 when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the total Revolving Commitments (disregarding any Defaulting Lender’s
Revolving Commitment) represented by such Lender’s Commitment. If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.
“Applicable Rate” means, for any day, with respect to any Loan or with respect
to the commitment fees payable hereunder, the applicable rate per annum set
forth on Schedule 1.01 opposite the caption “Eurocurrency Spread”, “ABR Spread”
or “Commitment Fee Rate”, as the case may be, based upon the Consolidated
Leverage Ratio.
“Approved Fund” has the meaning set forth in Section 9.04(c).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

2



--------------------------------------------------------------------------------


“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.
“Audited Financial Statements” means, collectively, the audited consolidated
balance sheet of the Borrower and its then Subsidiaries for the fiscal year
ended December 25, 2010, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Borrower and its then Subsidiaries, including the notes thereto.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments in accordance with the terms of this
Agreement.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Tupperware Brands Corporation, a Delaware corporation.
“Borrowers” means the Borrower and the Subsidiary Borrower.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date to the same Applicable Borrower and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect or (b) a
Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

3



--------------------------------------------------------------------------------


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan
denominated in a Foreign Currency, the term “Business Day” shall also mean any
day on which banks are generally open in London for the conduct of substantially
all of their commercial lending activities or for the sale and purchase of Euros
which is also a day on which the TARGET (Trans-European Automated Real-Time
Gross Settlement Express Transfer) payment system is open for settlement of
payment in Euros.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Collateralize” means, with respect to any Obligations related to Letters
of Credit, to pledge and deposit with or deliver to the Administrative Agent,
for the benefit of the Issuing Bank and the Lenders, as collateral for such
Obligations, cash or deposit account balances pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
Issuing Bank (which documents are hereby consented to by the Lenders).
“Cash Distributions” means, with respect to any Person for any period, all
dividends and other distributions on any of the outstanding Equity Interests in
such Person, all purchases, redemptions, retirements, defeasances or other
acquisitions of any of the outstanding Equity Interests in such Person and all
returns of capital to the stockholders, partners or members (or the equivalent
persons) of such Person, in each case to the extent paid in cash by or on behalf
of such Person during such period.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed a “Change in Law” regardless of the date enacted, adopted,
issued or implemented.

4



--------------------------------------------------------------------------------


“Change of Control” means an event or series of events by which:
(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d 3 and 13d 5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right);
(b)during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
(c)any “Change of Control” shall occur under (and as defined in) the Senior
Indenture.
“Charges” has the meaning set forth in Section 9.13.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” has the meaning set forth in the Security Agreement.
“Collateral Agent” means JPMCB, in its capacity as collateral agent for the
Lenders and the holders of the Senior Notes under the Security Agreement.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit B, including, among other things, a determination as to the compliance
with the covenants set forth in Article VI, and Section 6.07 in particular,
calculation under any definitions used in financial ratios.

5



--------------------------------------------------------------------------------


“Consolidated EBITDA” means, with respect to any Measurement Period (or other
specified period), an amount equal to Consolidated Net Income of the Borrower
and its Subsidiaries for such Measurement Period (or other specified period)
plus, without duplication, (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges;
(ii) the provision for Federal, state, local and foreign income taxes payable
(including franchise and similar taxes based on net income); (iii) depreciation
and amortization expense; (iv) extraordinary, unusual or non recurring non-cash
charges, expenses or losses (including, without duplication, non-cash
reengineering and impairment charges, write-off of goodwill and intangibles, and
write-off of deferred costs incurred in connection with the Existing Credit
Agreement and related interest rate swap terminations), non-cash charges for
deferred tax asset valuation allowances; (v) any non-cash impairment charges or
asset write-off resulting from the application of Statement of Financial
Accounting Standards No. 142; (vi) any non-cash expense realized or resulting
from any employee benefit plans, post-employment benefit plans, deferred stock
compensation plan or grants of stock appreciation or similar rights, stock
options, restricted stock or other rights to officers, directors and employees
of such Person or any of its Subsidiaries; and (vii) non-cash losses or expenses
resulting from fair value accounting required by Statement of Financial
Accounting Standards No. 133; in each case, of or by the Borrower and its
Subsidiaries for such Measurement Period (or other specified period), and minus,
without duplication, (b) (i) to the extent included in calculating such
Consolidated Net Income, Federal, state, local and foreign income tax credits;
(ii) any amounts paid or payable in cash in any fiscal period during such
Measurement Period (or such other specified period) in respect of any non-cash
charges, expenses or losses taken in any prior fiscal period (regardless of
whether in such Measurement Period (or such other specified period)); and (iii)
to the extent included in calculating such Consolidated Net Income, all
extraordinary, unusual or non-recurring non-cash items increasing Consolidated
Net Income, in each case of or by the Borrower and its Subsidiaries for such
Measurement Period. For the avoidance of doubt, non-cash impairment charges of
intangibles shall be disregarded in the computation of Consolidated EBITDA. For
the purposes of calculating Consolidated EBITDA for any Measurement Period (or
other specified period), (A) if at any time during such Measurement Period (or
other specified period) the Borrower or any Subsidiary shall have made any
Material Disposition (as defined below), the Consolidated EBITDA for such
Measurement Period (or other specified period) shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Measurement Period (or
other specified period) or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Measurement Period (or other
specified period) and (B) if during such Measurement Period (or other specified
period) the Borrower or any Subsidiary shall have made a Material Acquisition
(as defined below), then, Consolidated EBITDA for such Measurement Period (or
other specified period) shall be calculated after giving Pro Forma Effect
thereto. As used in this definition, “Material Acquisition” means any
acquisition of property or series of related acquisitions of property that (x)
constitutes assets comprising all or substantially all of an operating unit of a
business or constitutes all or substantially all of the common stock of a Person
and (y) involves the payment of consideration by the Borrower and its
Subsidiaries in excess of $15,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that has a
fair market value of, or yields gross proceeds to the Borrower or any of its
Subsidiaries, in excess of $15,000,000.

6



--------------------------------------------------------------------------------


“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum, in each
case, without duplication, of (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all outstanding reimbursement obligations in respect of
drawings made under letters of credit (including standby and commercial letters
of credit, but excluding cash-collateralized letters of credit to the extent
such cash collateral is permitted under Section 6.01), bankers’ acceptances,
bank guaranties and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and any obligation in respect of an
Employee Benefit Arrangement), (e) the capitalized amount of any Capitalized
Lease that would appear on a consolidated balance sheet of the Borrower prepared
as of such date in accordance with GAAP and, in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease or similar payments
under the relevant lease or other applicable agreement or instrument that would
appear on a consolidated balance sheet of the Borrower prepared as of such date
in accordance with GAAP if such lease or other agreement or instrument were
accounted for as a Capitalized Lease, (f) all Synthetic Debt, (g) all Guarantees
with respect to outstanding Indebtedness of the types specified in clauses (a)
through (f) above of Persons other than the Borrower or any Subsidiary, and (h)
all Indebtedness of the types referred to in clauses (a) through (g) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer to the extent that the Borrower or such
Subsidiary is legally liable therefor as a result of its ownership interest in
such entity or is contractually liable therefor by operation of its charter or
other governing documents, unless such Indebtedness is expressly made
non-recourse to the Borrower or such Subsidiary.
“Consolidated Interest Charges” means, for any Measurement Period, the sum,
without duplication, of (a) all interest, premium payments, debt discount, fees,
charges and related expenses in connection with borrowed money, or Swap
Contracts (excluding any impairment charge arising by reason of the refinancing
of any Indebtedness), or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP
and (b) the portion of rent expense under Capitalized Leases that is treated as
interest in such measurement period in accordance with GAAP, in each case, of or
by the Borrower and its Subsidiaries.
“Consolidated Interest Coverage Ratio” means, at any date of determination, the
ratio of (a) Consolidated EBITDA of the Borrower and its Subsidiaries for the
most recently completed Measurement Period to (b) the Consolidated Interest
Charges for the Borrower and its Subsidiaries for such Measurement Period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness of the Borrower and its Subsidiaries as
of the last day of the then most recently completed Measurement Period to (b)
Consolidated EBITDA of the Borrower and its Subsidiaries for such Measurement
Period.

7



--------------------------------------------------------------------------------


“Consolidated Net Income” means, at any date of determination, the net income of
the Borrower and its Subsidiaries on a consolidated basis for the most recently
completed Measurement Period.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Dart” means Dart Industries Inc., a Delaware corporation and a Subsidiary of
the Borrower.
“Dart Guaranty” means the Guaranty dated as of the date hereof made by Dart in
favor of the Administrative Agent and the Lenders with respect to the
Obligations of the Borrowers, as amended, restated, supplemented or otherwise
modified from time to time.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, examinership, court protection,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Specified Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Specified
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Specified Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Specified Party’s receipt of such
certification in form and substance reasonably satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

8



--------------------------------------------------------------------------------


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including pursuant to a sale and leaseback transaction or by way of
merger or consolidation) of any property (including without limitation, the
Equity Interests of a Subsidiary) of any Person by such Person.
“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
Foreign Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Foreign Currency at the time in effect under the provisions of
such Section.
“Dollars” or “$” means lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary organized under the laws of any State
of the United States or the District of Columbia.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Employee Benefit Arrangement” means any employee benefit plan, program, policy,
practice or other arrangement providing benefits to any current or former
employee, officer or director of the Borrower or any of its Subsidiaries or any
beneficiary or dependent thereof that is sponsored or maintained by the Borrower
or any of its Subsidiaries or to which the Borrower or any of its Subsidiaries
contributes or is obligated to contribute, including without limitation any
employee welfare benefit plan within the meaning of Section 3(1) of ERISA, any
employee pension benefit plan within the meaning of Section 3(2) of ERISA
(whether or not such plan is subject to ERISA) and any bonus, incentive,
deferred compensation, vacation, stock purchase, stock option, restricted stock,
severance, employment, change of control or fringe benefit plan, agreement,
program or policy.
“Environmental Action” means any and all written claims, actions, suits,
arbitrations, governmental inquiries, proceedings, investigations, demands,
demand letters, liens, notices of non-compliance or violation, notices of
liability or potential liability, consent orders or consent agreements relating
in any way to, resulting from or based upon any violation or alleged violation
of any Environmental Law, or Environmental Permit, or relating to any
Environmental Liability or the presence of or exposure to any Hazardous
Materials.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

9



--------------------------------------------------------------------------------


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 or 430 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA or routine claims for benefits, upon the Borrower or any ERISA
Affiliate.
“Euro” or “€” means the single currency unit of the Participating Member States.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans comprising such Borrowing are, bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

10



--------------------------------------------------------------------------------


“Event of Default” has the meaning set forth in Article VII.
“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such currency
may be exchanged into Dollars at 11:00 a.m. Local Time on such day on the
Reuters Currency pages, if available, for such currency. In the event that such
rate does not appear on any Reuters Currency pages, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrowers, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
“Exchange Rate Date” means, if on such date any outstanding Loan or Letter of
Credit is (or any Loan or Letter of Credit that has been requested at such time
would be) denominated in a currency other than Dollars, each of:
(a)the last Business Day of each calendar month,
(b)if an Event of Default has occurred and is continuing, any Business Day
designated as an Exchange Rate Date by the Administrative Agent in its sole
discretion, and
(c)each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to any Revolving Borrowing or (ii) each request
for the issuance, amendment, renewal or extension of any Letter of Credit or
Swingline Loan.

11



--------------------------------------------------------------------------------


“Excluded Taxes” means, with respect to any payment made by any Loan Party under
this Agreement, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) net income
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office or Applicable
Lending Installation is located, (b) any branch profits Taxes imposed by the
United States of America or any similar Taxes imposed by any other jurisdiction
in which the applicable Recipient is organized or in which its principal office
is located and (c) in the case of a Non-U.S. Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.19(b)), any U.S. Federal
withholding Taxes resulting from any law in effect (including FATCA) on the date
such Non-U.S. Lender becomes a party to this Agreement (or designates a new
lending office or a new Applicable Lending Installation) or is attributable to
such Non-U.S. Lender’s failure to comply with Section 2.17(f), except to the
extent that such Non-U.S. Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office or Applicable Lending Installations
(or assignment), to receive additional amounts from the Borrower with respect to
such withholding Taxes pursuant to Section 2.17(a).
“Existing Credit Agreement” means that certain Credit Agreement dated as of
September 28, 2007 among the Borrower, JPMCB, as administrative agent, swingline
lender and letter of credit issuer, and a syndicate of lenders.
“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement and set forth on Schedule 1.01(a) hereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Letter” means, collectively, the fee letter agreements, dated April 25,
2011, among the Borrower and one or more of the joint lead arrangers for this
Agreement and their Affiliates.
“Fitch” means Fitch Ratings, a unit of the Fitch Group, a subsidiary of Fimalae,
S.A.
“Foreign Currency” means Euros and Sterling.
“Foreign Government Scheme or Arrangement” has the meaning set forth in
Section 3.12(d).
“Foreign Plan” has the meaning set forth in Section 3.12(d).

12



--------------------------------------------------------------------------------


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Funded Debt” of any Person means Indebtedness of such Person that by its terms
matures more than one year after the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year after such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year after such date.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien) up to the value of such
assets. The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, mold, radon gas, infectious or medical wastes and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law.

13



--------------------------------------------------------------------------------


“Hostile Acquisition” means any Acquisition that has not been approved by the
board of directors or similar body of the Person to be acquired. For purposes of
this definition, “Acquisition” shall mean any transaction or series of related
transactions for the purpose of or resulting, directly or indirectly, in (a) the
acquisition of all or substantially all of the assets of a Person, or of any
business or division of a Person (other than by means of the exercise of secured
creditor or similar remedies in respect of any Indebtedness owed by such
Person), (b) the acquisition of in excess of 50% of the Equity Interests of any
Person, or otherwise causing any Person to become a subsidiary, or (c) a merger
or consolidation or any other combination with another Person (other than a
Person that is a Subsidiary) in which the Borrower or a Subsidiary is the
surviving entity.
“Idle Properties” means the following properties as of the date hereof: (a) the
real estate located in Rio de Janeiro, Brazil, together with the building,
warehouse, office space and improvements thereon, (b) the unimproved real estate
located in Jerome, Idaho, (c) the unimproved real estate located in Neshanic
Station, New Jersey, (d) the manufacturing facility at Pierre Corneliskaai 35 in
Aalst, Belgium, and (e) the Nuvo Cosmeticos SA (Uruguay) building in Uruguay.
“Inactive Subsidiary” means, at any date of determination, any Subsidiary of the
Borrower that is dormant or inactive and that has substantially no assets and
income.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;
(b)the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial letters of
credit, but excluding cash-collateralized letters of credit to the extent such
cash collateral is permitted under Section 6.01), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)net obligations of such Person under any Swap Contract;
(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business and not past due for more than 90 days after the date on which such
trade account was by its terms due);
(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)all Attributable Indebtedness;

14



--------------------------------------------------------------------------------


(g)all obligations of such Person to the extent matured by reason of the
exercise by the applicable holder of any Equity Interest (i) to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person or any other Person or (ii) to honor any warrant, right
or option to acquire such Equity Interest, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends;
(h)all lines of credit (which, solely for purposes of Section 6.01 and
Section 6.02, shall include uncommitted lines of credit, but exclude
availability under credit cards); and
(i)all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer to the extent that the Borrower or such
Person is legally liable therefor as a result of its ownership interest in such
entity or is contractually liable therefor by operation of its charter or other
governing documents, unless such Indebtedness is expressly made non-recourse to
such Person. The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.
“Indemnitee” has the meaning specified in Section 9.03(b).
“Information” has the meaning specified in Section 9.12.
“Information Memorandum” means the Confidential Information Memorandum dated
April, 2011 relating to the Borrower and the Transactions.
“Intercreditor Agreement” means the Intercreditor and Collateral Agency
Agreement dated as of the date hereof among the Borrower, Dart, the Collateral
Agent, the Administrative Agent and Wells Fargo Bank, National Association, as
Trustee for the Senior Notes, as amended, restated, supplemented or otherwise
modified from time to time.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

15



--------------------------------------------------------------------------------


“Interest Period” means (a) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect, and (b) as to any Swingline Foreign
Currency Loan, the period commencing on the date of such Loan and ending on the
day that is designated in the notice delivered pursuant to Section 2.05 with
respect to such Swingline Foreign Currency Loan, which shall not be later than
thirty days thereafter; provided, that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurocurrency Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period; provided further that, in the case of any Interest
Period, the Borrower and the Administrative Agent may, subject to Section 2.16,
agree on an alternative ending date for such Interest Period at any time on or
prior to the commencement of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) the purchase, redemption
or other acquisition of such Person’s Equity Interests from another Person, (c)
a loan, advance or capital contribution to, Guarantee or assumption of debt of,
or purchase or other acquisition of any other debt or interest in, another
Person, or (d) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit or
all or a substantial part of the business of, such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
“IP Rights” has the meaning set forth in Section 3.17.
“IP Security Agreement” means the Intellectual Property Security Agreement dated
as of the date hereof made by and between Dart and the Collateral Agent for the
benefit of the Secured Creditors (as defined in the Security Agreement), as
amended, restated, supplemented or otherwise modified from time to time.
“IRS” means the United States Internal Revenue Service.

16



--------------------------------------------------------------------------------


“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“Issuing Bank Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the Issuing Bank and the Applicable Borrower or in favor the Issuing
Bank and relating to any such Letter of Credit.
“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, and its
successors.
“Judgment Currency” has the meaning set forth in Section 9.15(b).
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of the Dollar Equivalent of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Applicable Borrower at such time. The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

17



--------------------------------------------------------------------------------


“LIBO Rate” means, (a) with respect to any Eurocurrency Borrowing denominated in
Dollars or Sterling for any Interest Period, the rate per annum determined by
the Administrative Agent at approximately 11:00 a.m., London time, on the
Quotation Day for such Interest Period by reference to the British Bankers’
Association Interest Settlement Rates for deposits in the currency of such
Borrowing (as reflected on the applicable Reuters screen page (or on any
successor or substitute page of such page)), for a period equal to such Interest
Period and (b) with respect to any Eurocurrency Borrowing denominated in Euros
for any Interest Period, the rate appearing on the Reuters Screen EURIBOR01 Page
(it being understood that this rate is the Euro interbank offered rate (known as
the “EURIBOR Rate”) sponsored by the Banking Federation of the European Union
and the Financial Markets Association) at approximately 11:00 a.m., London time,
on the Quotation Day prior to the commencement of such Interest Period, as the
rate for deposits in Euros with a maturity comparable to such Interest Period.
To the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “Eurocurrency Rate” shall be the
average (rounded upward, if necessary, to the next 1/100 of 1%) determined by
the Administrative Agent of the respective interest rates per annum reported to
the Administrative Agent by JPMCB and each other Lender selected by the
Administrative Agent (JPMCB and each such other Lender, the “Reference Lenders”)
as the rate at which each Reference Lender offers to place deposits in the
currency of such Borrowing for such Interest Period to first-class banks in the
London interbank market at approximately 11:00 a.m., London time, on the
Quotation Day for such Interest Period.
“Lien” means any mortgage, pledge, deed of trust, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).
“Loan Documents” means, collectively, (a) this Agreement, (b) any promissory
notes issued pursuant to this Agreement, (c) the Parent Guaranty, (d) the Dart
Guaranty, (e) the Security Agreement, (f) the IP Security Agreement, (g) the Fee
Letter, (h) the Intercreditor Agreement and (i) each Issuing Bank Document.
“Loan Parties” means, collectively, the Borrowers and, at any time the Dart
Guaranty is in effect, Dart.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means (a) with respect to a Loan or Borrowing denominated in
Dollars, New York City time and (b) with respect to a Loan or Borrowing
denominated in any Foreign Currency, London time.
“Mandatory Costs Rate” means the rate calculated in accordance with the formula
and in the manner set forth in Exhibit D hereto.

18



--------------------------------------------------------------------------------


“Material Adverse Effect” means (a) any event, development or circumstance that
has had a material adverse effect on the business, financial condition or
results of operations of, the Borrower and its Subsidiaries, taken as a whole;
(b) a material impairment of the rights and remedies of the Administrative
Agent, the Collateral Agent or of the Lenders, taken as a whole, under any Loan
Document, including any impairment with respect to the validity or the
enforceability of any material Loan Document; or (c) a material impairment of
the ability of any Loan Party to perform its obligations under any Loan Document
to which it is a party.
“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $50,000,000 or more in any year or otherwise material to the business,
condition (financial or otherwise), results of operations or assets of the
Borrower and its Subsidiaries, taken as a whole.
“Material Foreign Jurisdictions” means the European Union (European Community
trademarks); France; Germany; Mexico; South Africa; and Switzerland, each of
which is a jurisdiction in which (1) sales of “Tupperware” branded products
represented greater than 5% of total consolidated net sales of the Borrower in
the fiscal year-ended December 25, 2010 and (2) the law of the jurisdiction
permits the granting, recordation and perfection of security interests in the
Collateral; provided that a Material Foreign Jurisdiction shall cease to be a
Material Foreign Jurisdiction if such jurisdiction ceases to permit the
granting, recordation or perfection of security interests in the Collateral.
“Material Marks” has the meaning set forth in the Security Agreement.
“Material Subsidiary” means, at any date of determination, any Subsidiary of the
Borrower that together with its Subsidiaries (a) has revenues in an amount equal
to at least 5% of the consolidated revenues of the Borrower and its
Subsidiaries, or (b) has operating profits in an amount equal to at least 5% of
the consolidated operating profits of the Borrower and its Subsidiaries, or (c)
has assets in an amount equal to at least 5% of the consolidated total assets of
the Borrower and its Subsidiaries, in each case, as determined for the most
recently completed fiscal year for which the Lenders have received financial
statements of the Borrower and its Subsidiaries pursuant to Section 5.01(a),
commencing with the fiscal year ending December, 2010.
“Maximum Rate” has the meaning set forth in Section 9.13.
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Non-U.S. Lender” means a Lender that is not a U.S. Person.

19



--------------------------------------------------------------------------------


“NPL” means the National Priorities List under CERCLA.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
this Agreement, or sold or assigned an interest in this Agreement).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).
“Outstanding Amount” has the meaning set forth in Section 2.11(d).
“Parent Guaranty” means the Guaranty dated as of the date hereof made by the
Borrower in favor of the Administrative Agent and the Lenders with respect to
the Obligations of the Subsidiary Borrower, as amended, restated, supplemented
or otherwise modified from time to time.
“Participant” has the meaning set forth in Section 9.04(g).
“Participant Register” has the meaning set forth in Section 9.04(g).

20



--------------------------------------------------------------------------------


“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Community relating to the Economic and Monetary
Union.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.
“Pro Forma Effect” means, with respect to any acquisition, investment, dividend,
distribution, sale, disposition, merger or similar event consummated subsequent
to the commencement of a period for which the financial effect of any such event
is to be included on a pro forma basis, the computation of any financial ratio
or definition used in the computation thereof giving effect to such events as if
such events occurred on the first day of the applicable period, which (a) shall
reflect, to the extent applicable, (i) the historical earnings and cash flows
associated with the assets acquired or disposed of and any related incurrence,
assumption or reduction of Indebtedness, and (ii) any projected synergies or
similar benefits expected to be realized as a result of such event to the extent
such synergies or similar benefits would be permitted to be reflected in
financial statements prepared in compliance with Regulation S-X under the
Securities Act of 1933, as amended, and (b) be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 5.01(a) or (b).
“Qualified Non-Wholly Owned Subsidiary” means any Foreign Subsidiary that is a
non-wholly owned Subsidiary so long as 100% of the Equity Interests issued by
such Subsidiary (other than directors’ qualifying shares and investments by
foreign nationals to the extent mandated by the Laws of such jurisdiction) is
beneficially owned, directly or indirectly, by the Borrower and its wholly owned
Subsidiaries, and the economic interests in such Foreign Subsidiary are,
directly or indirectly, owned for the benefit of the Borrower and its wholly
owned Subsidiaries.

21



--------------------------------------------------------------------------------


“Quotation Day” means, with respect to any Eurocurrency Borrowing or Swingline
Foreign Currency Borrowing and any Interest Period, the day (which, in the case
of a Eurocurrency Borrowing in respect of Revolving Loans, shall be not less
than two Business Days prior to the first day of the applicable Interest Period)
on which it is market practice in the relevant interbank market for prime banks
to give quotations for deposits in the currency of such Borrowing for delivery
on the first day of such Interest Period. If such quotations would normally be
given by prime banks on more than one day, the Quotation Day will be the last of
such days.
“Real Properties” means, at any time, a collective reference to each of the
facilities and parcels of real properties owned, leased or operated by the
Borrower or any Subsidiary at such time.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender,
(c) the Issuing Bank, (d) any assignee, participant, Affiliate or Applicable
Lending Installation and (e) any other recipient of any payment to be made by or
on account of any obligation of the Borrowers hereunder.
“Register” has the meaning set forth in Section 9.04(e).
“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Revolving Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Revolving Commitments at such time.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer, chief legal officer or
controller of a U.S. Loan Party; the foreign equivalents of such officers of any
Loan Party that is a Foreign Subsidiary; and, in respect of BeautiControl
International Services, Inc. and Eventus International, Inc., any Vice
President. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

22



--------------------------------------------------------------------------------


“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Revolving Commitments is $450,000,000.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
Dollar Equivalent of the sum of the outstanding principal amount of such
Lender’s Revolving Loans and its LC Exposure and Swingline Exposure at such
time.
“Revolving Loan” means, with respect to each Lender, such Lender’s pro-rata
portion of any Revolving Borrowing made pursuant to Section 2.02(a).
“Revolving Maturity Date” means June 2, 2016.
“S&P” means Standard & Poor’s Financial Services, LLC.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and, in each case, the rules and regulations of the SEC
promulgated thereunder, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date under this Agreement.
“Security Agreement” means the Security Agreement dated as of the date hereof
made by and between Dart and the Collateral Agent for the benefit of the Secured
Creditors (as defined therein) with respect to Dart’s interest in the Material
Marks and other Collateral (as defined therein), as amended, restated,
supplemented or otherwise modified from time to time.
“Senior Indenture” means the Indenture dated as of the date hereof among the
Borrower, Dart and Wells Fargo Bank, National Association, as Trustee, as
amended, restated, supplemented or otherwise modified from time to time.
“Senior Notes” means those certain senior secured notes of the Borrower due June
2, 2021 issued pursuant to the Senior Indenture on the date hereof.

23



--------------------------------------------------------------------------------


“Significant Collateral Security Failure Event” means, with respect to the
United States or any Material Foreign Jurisdiction, the security interest
created under the Security Agreement ceases to be in full force and effect for a
period of more than 30 consecutive days; provided that no such cessation will be
considered to be a Significant Collateral Security Failure Event if it occurs
(1) in accordance with the terms of this Agreement and the other Loan Documents
or (2) as a result of a change in law in the United States or any Material
Foreign Jurisdiction.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Specified Florida Properties” means the unimproved Real Properties located in
Orange and/or Osceola Counties, Florida owned by the Borrower or any of its
Subsidiaries as of the Effective Date.
“Specified Party” means the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Sterling” or “£” means the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.

24



--------------------------------------------------------------------------------


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Borrower” means Tupperware International Holdings B.V., a private
limited liability company organized under the laws of the Netherlands.
“Subsidiary Debt” means, in respect of any Subsidiary of the Borrower, all
Indebtedness (other than (a) net obligations of such Subsidiary under any Swap
Contract with a tenor of less than eighteen months, (b) Guarantees by such
Subsidiary of the obligations of other Subsidiaries or the obligations of the
Borrower, in either case, of the kind described in the preceding clause (a) and
(c) unfunded, uncommitted lines of credit) of such Subsidiary.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

25



--------------------------------------------------------------------------------


“Swingline Dollar Loan” means a Swingline Loan denominated in Dollars.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Foreign Currency Loan” means a Swingline Loan denominated in Euro or
Sterling.
“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all Obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Threshold Amount” means $50,000,000.
“Transaction” means, collectively, (a) the entering into by the Loan Parties of
the Loan Documents, (b) the refinancing of certain outstanding Indebtedness of
the Borrower and its Subsidiaries and the termination of all commitments with
respect thereto, including, without limitation, as to the Existing Credit
Agreement and (c) the payment of the fees and expenses incurred in connection
with the consummation of the foregoing.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 or 430 of the Code for the
applicable plan year.

26



--------------------------------------------------------------------------------


“United States” and “U.S.” mean the United States of America.
“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States or the laws of the District of Columbia.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning set forth in Section 2.17(f)(ii)(D)(2).
“Withholding Agent” means the Borrowers and the Administrative Agent.
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

27



--------------------------------------------------------------------------------


SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
SECTION 1.05. Foreign Currency Calculations. (a) For purposes of determining the
Dollar Equivalent of any Loan or Letter of Credit denominated in a Foreign
Currency or any related amount, the Administrative Agent shall determine the
Exchange Rate as of the applicable Exchange Rate Date with respect to each
Foreign Currency in which any requested or outstanding Loan or Letter of Credit
is denominated and shall apply such Exchange Rates to determine such amount (in
each case after giving effect to any Loan to be made or repaid or Letter of
Credit issued on or prior to the applicable date for such calculation).
(b)For purposes of any determination hereunder (including determinations under
Section 2.02(c), 6.01, 6.02 or 6.04 or under Article VII), all amounts incurred,
outstanding or proposed to be incurred or outstanding in currencies other than
Dollars shall be translated into the Dollar Equivalent at the appropriate
currency Exchange Rate; provided that no Default shall arise as a result of any
limitation set forth in Dollars in Section 6.01 or 6.02 being exceeded solely as
a result of changes in Exchange Rates from those rates applicable at the time or
times Indebtedness or Liens were initially consummated in reliance on the
exceptions under such Sections. For purposes of any determination under Section
6.04, the amount of each investment, asset disposition or other applicable
transaction denominated in a currency other than Dollars shall be translated
into the Dollar Equivalent at the applicable Exchange Rate. Such Exchange Rates
shall be determined in good faith by the Borrower.
ARTICLE II

THE CREDITS
SECTION 2.01. Revolving Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans denominated in Dollars
and Foreign Currencies to the Borrowers from time to time during the
Availability Period in an aggregate principal amount that will not result in (a)
such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Commitment, (b) the sum of the total Revolving Credit Exposures exceeding the
total Revolving Commitments or (c) the sum of the total Revolving Credit
Exposures as to which the Subsidiary Borrower is the Applicable Borrower
exceeding $225,000,000. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.

28



--------------------------------------------------------------------------------


SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Revolving Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Revolving Commitments of
the Lenders are several and no Lender shall be responsible for any other
Lender’s failure to make Loans as required.
(b)Subject to Section 2.14, (i) each Revolving Borrowing denominated in Dollars
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith and (ii) each Revolving Borrowing denominated
in a Foreign Currency shall be comprised entirely of Eurocurrency Loans. Each
Swingline Dollar Loan shall be an ABR Loan and each Swingline Foreign Currency
Loan shall bear interest at such rate agreed to between the Borrower and the
Swingline Lender.
(c)At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $1,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Eurocurrency Revolving Borrowings outstanding.
Notwithstanding the foregoing, Loans which are not denominated in Dollars may be
made in amounts and increments in the applicable Foreign Currency satisfactory
to the Administrative Agent and, where applicable, the Swingline Lender.
(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Maturity Date.
(e)Notwithstanding any other provision of this Agreement, each Lender at its
option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign office, branch or Affiliate of such Lender (an “Applicable Lending
Installation”) to make such Loan that has been designated by such Lender to the
Administrative Agent and the Borrower. All terms of this Agreement shall apply
to any such Applicable Lending Installation of such Lender and the Loans and any
Notes issued hereunder shall be deemed held by each Lender for the benefit of
any such Applicable Lending Installation. Each Lender may, by written notice to
the Administrative Agent and the Borrower, designate replacement or additional
Applicable Lending Installations through which Loans will be made by it and for
whose account Loan payments are to be made.

29



--------------------------------------------------------------------------------


SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing (other than a Swingline Loan), the Borrower shall notify the
Administrative Agent of such request in writing or, in the case of ABR
Borrowings, by telephone (a) in the case of a Eurocurrency Borrowing, not later
than Noon, Local Time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than Noon, Local
Time, on the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. For administrative
convenience, the Subsidiary Borrower designates the Borrower as its agent for
purposes of issuing any Borrowing Request, Interest Election Request or similar
notice regarding Borrowings made or to be made by the Subsidiary Borrower
hereunder. Each such Borrowing Request shall be irrevocable and, if made by
telephone, shall be confirmed promptly by hand delivery or telecopy (or other
means agreed to by the Administrative Agent) to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
(a)the identity of the Applicable Borrower;
(b)the aggregate amount of the requested Borrowing;
(c)the currency (which may be Dollars or a Foreign Currency) in which such
Borrowing is to be denominated;
(d)the date of such Borrowing, which shall be a Business Day;
(e)in the case of a Borrowing denominated in Dollars, whether such Borrowing is
to be an ABR Borrowing or a Eurocurrency Borrowing;
(f)in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by clause (a) of the
definition of the term “Interest Period”; and
(g)the location and number of the Applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07;
provided that if the Borrower shall fail to specify an account, the account
shall be deemed to be the account specified in the then most recent Borrowing
Request that shall have specified such account.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing, unless such Revolving
Borrowing is denominated in a Foreign Currency, in which case such Revolving
Borrowing shall be a Eurocurrency Borrowing. If no Interest Period is specified
with respect to any requested Eurocurrency Revolving Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section 2.03, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

30



--------------------------------------------------------------------------------


SECTION 2.04. [Intentionally Omitted]
SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans denominated in
Dollars, Euro or Sterling to the Borrowers from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the Dollar Equivalent of the aggregate principal
amount of outstanding Swingline Loans exceeding $50,000,000, (ii) the sum of the
total Revolving Credit Exposures exceeding the total Revolving Commitments or
(iii) the sum of the total Revolving Credit Exposures as to which the Subsidiary
Borrower is the Applicable Borrower exceeding $225,000,000; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans.
(b)To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request in writing or, in the case of ABR Swingline Loans, by
telephone (confirmed by telecopy or other means agreed to by the Administrative
Agent), not later than 12:00 noon, New York City time, on the day of a proposed
Swingline Loan in the case of Swingline Loans denominated in Dollars and not
later than 10:00 a.m., Local Time on the day of any other proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify (i) the requested
date (which shall be a Business Day), (ii) whether such Swingline Loan is to be
a Swingline Dollar Loan or a Swingline Foreign Currency Loan, (iii) the amount
of the requested Swingline Loan, (iv) the Applicable Borrower and (v) in the
case of a Swingline Foreign Currency Loan denominated in Euro, the Interest
Period requested to be applicable thereto, which shall be a period contemplated
by clause (b) of the definition of the term “Interest Period.” The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. In the case of a Swingline Foreign Currency
Loan, the Swingline Lender and the Borrower shall agree upon the interest rate
applicable to such Swingline Loan, provided that if such agreement cannot be
reached prior to 11:00 a.m., Local Time, on the day of such proposed Swingline
Loan, then such Foreign Currency Swingline Loan shall not be made. The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Applicable Borrower with the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

31



--------------------------------------------------------------------------------


(c)The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Local Time, on any Business Day require the Lenders
to acquire participations on such Business Day in all or a portion of the
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate and such amount of Swingline
Loans, if denominated in Euro, shall be converted to Dollars and shall bear
interest at the Alternate Base Rate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swingline Loan or Swingline
Loans. Each Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan
or Loans. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Applicable Borrower (or other party on behalf of
the Applicable Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Applicable Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Applicable Borrower of any default in the payment thereof.
SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account or for the account of the Subsidiary Borrower, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any Letter of Credit Application or other agreement
submitted by the Borrower to, or entered into by the Applicable Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

32



--------------------------------------------------------------------------------


(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the Applicable Borrower, the date of issuance, amendment, renewal
or extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section
2.06), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Applicable Borrower also shall submit a letter of credit application on the
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $50,000,000, (ii) the sum of the total Revolving Credit Exposures shall
not exceed the total Revolving Commitments or (iii) the sum of the total
Revolving Credit Exposures as to which the Subsidiary Borrower is the Applicable
Borrower exceeding $225,000,000. On the Effective Date each Existing Letter of
Credit shall, without any further action by any party, be deemed to have been
issued as a Letter of Credit hereunder on the date of such effectiveness and
shall for all purposes hereof be treated as a Letter of Credit under this
Agreement.
(c)Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date.
(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section 2.06, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

33



--------------------------------------------------------------------------------


(e)Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Applicable Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Applicable Borrower prior
to such time on such date, then not later than 12:00 noon, New York City time,
on (i) the Business Day that the Applicable Borrower receives such notice, if
such notice is received prior to 10:00 a.m., New York City time, on the day of
receipt, or (ii) the Business Day immediately following the day that the
Applicable Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.05 that such payment be financed with an ABR Revolving Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Applicable Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Applicable Borrower fails to make such payment when due, such amount, if
denominated in Foreign Currency, shall be converted to Dollars and shall bear
interest at the Alternate Base Rate and the Administrative Agent shall notify
each Lender of the applicable LC Disbursement, the payment then due from the
Applicable Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Applicable Borrower, in the same manner as provided in Section 2.07 with respect
to Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Applicable Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse the Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

34



--------------------------------------------------------------------------------


(f)Obligations Absolute. The Applicable Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Applicable Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Applicable Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Applicable Borrower to the extent
permitted by applicable law) suffered by the Applicable Borrower that are caused
by the Issuing Bank’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Applicable Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Applicable Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

35



--------------------------------------------------------------------------------


(h)Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Applicable Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Applicable Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then Section
2.13(d) shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any Lender pursuant to paragraph (e) of this Section to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.
(i)Replacement of the Issuing Bank. The Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

36



--------------------------------------------------------------------------------


(j)Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to (i) in the case of any
Letter of Credit denominated in Dollars, 100% and (ii) in the case of any Letter
of Credit denominated in a Foreign Currency, 105% of the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in Section 7.01(f). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.
SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
Applicable Borrower by promptly crediting or wiring the amounts so received, in
like funds, to an account of the Applicable Borrower designated by the Borrower
in the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the Issuing Bank.

37



--------------------------------------------------------------------------------


(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, (x) the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (in the case
of a Borrowing denominated in Dollars) or (y) the rate reasonably determined by
the Administrative Agent to be the cost to it of funding such amount (in the
case of a Borrowing denominated in a Foreign Currency) or (ii) in the case of
the Applicable Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type, in the case of Borrowings
denominated in Dollars, or to continue such Borrowing and, in the case of a
Eurocurrency Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.08. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Foreign Currency Borrowings or Swingline Dollar Borrowings, which may not be
converted or continued.
(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election in writing or, in the case of ABR
Borrowings, by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Revolving Borrowing of the
Type and denominated in the currency resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy (or other means agreed to by the Administrative Agent) to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.
(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

38



--------------------------------------------------------------------------------


(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and
(iv)if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing (unless such Borrowing is denominated in a Foreign Currency, in
which case such Borrowing shall be continued as a Eurocurrency Borrowing with an
Interest Period of one month’s duration commencing on the last day of such
Interest Period). Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or (except as contemplated in clause (iii) below) continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Revolving
Borrowing denominated in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto, and (iii) unless repaid, each
Eurocurrency Revolving Borrowing denominated in a Foreign Currency shall be
continued as a Eurocurrency Revolving Borrowing with an Interest Period of one
month’s duration.
SECTION 2.09. Termination, Reduction and Increase of Revolving Commitments. (a)
General. Unless previously terminated, the Revolving Commitments shall terminate
on the Revolving Maturity Date.

39



--------------------------------------------------------------------------------


(b)Voluntary Reduction of Revolving Commitments. The Borrower may at any time
terminate, or from time to time reduce, the Revolving Commitments; provided that
(i) each reduction of the Revolving Commitments shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 and (ii) the
Borrower shall not terminate or reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.11, the sum of the Revolving Credit Exposures would exceed the
total Revolving Commitments.
(c)Notice of Election to Voluntarily Reduce Revolving Commitments. The Borrower
shall notify the Administrative Agent of any election to terminate or reduce the
Revolving Commitments under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Commitments shall be permanent. Each
reduction of the Revolving Commitments shall be made ratably among the Lenders
in accordance with their respective Revolving Commitments.

40



--------------------------------------------------------------------------------


(d)Increase of Commitments. On up to three occasions after the Effective Date,
the Borrower at its option may, from time to time, seek to increase the
Revolving Commitments by up to an aggregate amount of $200,000,000 (resulting in
maximum total Revolving Commitments of $650,000,000) upon at least three (3)
Business Days’ prior written notice to the Administrative Agent, which notice
shall specify the amount of any such increase (which shall not be less than
$10,000,000) and shall certify that no Default has occurred and is continuing.
After delivery of such notice, the Administrative Agent or the Borrower, in
consultation with the Administrative Agent, may offer the increase (which may be
declined by any Lender in its sole discretion) in the Revolving Commitments on
either a ratable basis to the Lenders or on a non pro-rata basis to one or more
Lenders and/or to other Lenders or entities reasonably acceptable to the
Administrative Agent and the Borrower. No increase in the Revolving Commitment
shall become effective until the existing or new Lenders extending such
incremental Commitment amount and the Borrower shall have delivered to the
Administrative Agent a document in form and substance reasonably satisfactory to
the Administrative Agent pursuant to which (i) any such existing Lender agrees
to the amount of its Revolving Commitment increase, (ii) any such new Lender
agrees to its Revolving Commitment amount and agrees to assume and accept the
obligations and rights of a Lender hereunder, (iii) the Borrower accepts such
incremental Revolving Commitments, (iv) the effective date of any increase in
the Revolving Commitments is specified and (v) the Borrower certifies that on
such date the conditions for a new Loan set forth in Section 4.02 are satisfied.
Upon the effectiveness of any increase in the Revolving Commitments pursuant
hereto, (i) each Lender (new or existing) shall be deemed to have accepted an
assignment from the existing Lenders, and the existing Lenders shall be deemed
to have made an assignment to each new or existing Lender accepting a new or
increased Revolving Commitment, of an interest in each then outstanding
Revolving Loan (in each case, on the terms and conditions set forth in the
Assignment and Assumption) and (ii) the Swingline Exposure and LC Exposure of
the existing and new Lenders shall be automatically adjusted such that, after
giving effect to such assignments and adjustments, all Revolving Credit Exposure
hereunder is held ratably by the Lenders in proportion to their respective
Revolving Commitments. Assignments pursuant to the preceding sentence shall be
made in exchange for, and substantially contemporaneously with the payment to
the assigning Lenders of, the principal amount assigned plus accrued and unpaid
interest and commitment and Letter of Credit fees. Payments received by
assigning Lenders pursuant to this Section in respect of the principal amount of
any Eurocurrency Loan shall, for purposes of Section 2.16 be deemed prepayments
of such Loan. Any increase of the Revolving Commitments pursuant to this Section
shall be subject to receipt by the Administrative Agent from the Borrower of
such supplemental opinions, resolutions, certificates and other documents as the
Administrative Agent may reasonably request. No consent of any Lender (other
than the Lenders agreeing to new or increased Revolving Commitments) shall be
required for any incremental Revolving Commitment provided or Loan made pursuant
to this Section 2.09(e).

41



--------------------------------------------------------------------------------


SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Applicable Borrower
hereby unconditionally promises to pay (i) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Revolving
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then outstanding
and (ii) to the Administrative Agent for the account of each applicable Lender
the then unpaid principal amount of each Revolving Loan on the Revolving
Maturity Date.
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.
(e)Any Lender may request that the Loans made by it be evidenced by a promissory
note. In such event, the Applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).
SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

42



--------------------------------------------------------------------------------


(b)The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) in writing or, in the case
of ABR Borrowings, by telephone (confirmed by telecopy or other means agreed to
by the Administrative Agent) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., Local Time, on the
date of prepayment or (iii) in the case of prepayment of a Swingline Loan, not
later than 12:00 noon, Local Time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09(c), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09(c). Promptly following receipt of any such notice
relating to a prepayment, the Administrative Agent shall advise the Lenders of
the contents thereof. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13.
(c)If at any time the aggregate Revolving Credit Exposure of the Lenders exceeds
the aggregate Revolving Commitments of the Lenders (other than solely as a
result of currency exchange fluctuations), the Borrower shall (or shall cause
the Subsidiary Borrower to) immediately prepay Loans in the amount of such
excess. To the extent that, after the prepayment of all Loans an excess of the
Revolving Credit Exposure over the aggregate Revolving Commitments still exists,
the Borrower shall (or shall cause the Subsidiary Borrower to) promptly cash
collateralize the Letters of Credit in the manner described in Section 2.06(j)
in an amount sufficient to eliminate such excess.
(d)The Administrative Agent will determine the Dollar Equivalent of the
aggregate LC Exposure and the Dollar Equivalent of each Loan on each Exchange
Rate Date (the sum of such Dollar Equivalents being the “Outstanding Amounts”).
If at any time the sum of such amounts exceeds 105% of the aggregate Revolving
Commitments of the Lenders, the Borrower shall (or shall cause the Subsidiary
Borrower to) immediately prepay Loans in an amount sufficient to eliminate any
excess of the Outstanding Amount over the amount of the aggregate Revolving
Commitments. To the extent that, after the prepayment of all Loans an excess of
the sum of such amounts over the aggregate Revolving Commitments still exists,
the Borrower shall (or shall cause the Subsidiary Borrower to) promptly cash
collateralize the Letters of Credit in the manner described in Section 2.06(j)
in an amount sufficient to eliminate such excess.

43



--------------------------------------------------------------------------------


SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender with a Revolving Commitment a commitment fee,
which shall accrue at the Applicable Rate on the daily amount of the difference
between the Revolving Commitment of such Lender and the Revolving Credit
Exposure (excluding Swingline Exposure) of such Lender during the period from
and including the date hereof to but excluding the date on which such Revolving
Commitment terminates. Accrued commitment fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Revolving Commitments terminate, commencing on the first such date
to occur after the date hereof. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
(b)The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate or rates per annum separately agreed upon between the Borrower and the
Issuing Bank on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
(c)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders with a Revolving Commitment or Revolving
Credit Exposure. Fees paid shall not be refundable under any circumstances.
SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Dollar Loan) shall bear interest at the Alternate Base Rate plus
the Applicable Rate.

44



--------------------------------------------------------------------------------


(b)The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)Each Swingline Foreign Currency Loan shall bear interest as determined in
Section 2.05.
(d)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by any of the Borrowers hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(e)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.
(f)All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Sterling shall be computed
on the basis of a year of 365 days and (ii) interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:
(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that deposits in the applicable currency are not being
offered to banks in the London interbank market for the applicable amount and
interest period for such Eurocurrency Borrowing or adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate for such Interest Period;
or

45



--------------------------------------------------------------------------------


(b)the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing denominated
in such currency shall be ineffective, and unless the Borrower elects to rescind
the Borrowing Request or prepay the related Borrowing, such Borrowing shall be
converted to or continued as on the last day of the Interest Period applicable
thereto (A) if such Borrowing is denominated in Dollars, an ABR Borrowing or (B)
if such Borrowing is denominated in a Foreign Currency, as a Borrowing in
respect of which the rate to apply to each Lender’s participation is an interest
rate to include (1) the Applicable Rate for Eurocurrency Loans, (2) the rate
notified to the Administrative Agent by such Lender as soon as practicable and
in any event before interest is due to be paid in respect of the applicable
Interest Period, to be that which expresses as a percentage rate per annum the
cost to such Lender of funding its participation in the applicable Borrowing
from whatever source it may reasonably select; and (3) the Mandatory Costs Rate,
if any, applicable to such Lender’s participation in the applicable Borrowing,
and (ii) if any Borrowing Request requests a Eurocurrency Borrowing in such
currency, such Borrowing shall be made as an ABR Borrowing (if such Borrowing is
requested to be made in Dollars) or shall be made as a Borrowing bearing
interest at the rate described under (i)(B) above.
SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or compensated for by the Mandatory Cost Rate) or the Issuing
Bank;
(ii)impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein; or
(iii)subject any Recipient to any Taxes on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Other Connection Taxes on gross or net income, profits or revenue (including
value added or similar Taxes) and (C) Excluded Taxes);

46



--------------------------------------------------------------------------------


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender, the Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, the Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender, the Issuing Bank or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, the
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.
(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or the Issuing Bank’s capital or on the capital of such
Lender’s or the Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
(c)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 30 days
after receipt thereof.
(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

47



--------------------------------------------------------------------------------


SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion or continuation of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(b) and is revoked in accordance therewith) or (d) the
assignment or deemed assignment of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto pursuant to Section 2.09(d) or as
a result of a request by the Borrower pursuant to Section 2.19, then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurocurrency Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
applicable currency of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof.
SECTION 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by or on
account of any Loan Party under any Loan Document shall be made without
withholding for any Taxes, unless such withholding is required by any law. If
any Withholding Agent determines, in its sole discretion exercised in good
faith, that it is so required to withhold Taxes, then such Withholding Agent may
so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law. If such Taxes
are Indemnified Taxes, then the amount payable by such Loan Party shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section 2.17),
the applicable Recipient receives the amount it would have received had no such
withholding been made.
(b)Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c)Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes by any Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

48



--------------------------------------------------------------------------------


(d)Indemnification by the Borrower. The Loan Parties shall, jointly and
severally, indemnify each Recipient for any Indemnified Taxes that are withheld
or deducted on payments to, or paid or payable by, such Recipient in connection
with any Loan Document (including amounts paid or payable under this
Section 2.17(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 2.17(d) shall be paid within 30 days after the Recipient delivers to the
Borrower a certificate stating the amount of any Indemnified Taxes so paid or
payable by such Recipient and describing the basis for the indemnification
claim. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Such Recipient shall deliver a copy of such certificate
to the Administrative Agent.
(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that a Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.17(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.
(f)Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of such Borrower or the Administrative Agent, any Lender shall update
any form or certification previously delivered pursuant to this Section 2.17(f).
If any form or certification previously delivered pursuant to this
Section expires or becomes obsolete or inaccurate in any respect with respect to
a Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify such Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

49



--------------------------------------------------------------------------------


(ii)Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
(A)    in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;
(B)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any this Agreement, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(C)    in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
(D)     in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
and (2) a certificate substantially in the form of Exhibit C (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;
(E)    in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

50



--------------------------------------------------------------------------------


(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrowers or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(iii)If a payment made to a Lender under this Agreement would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.17 (including additional
amounts paid pursuant to this Section 2.17), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
(h)Survival. Each party’s obligations under this Section 2.17 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under this Agreement.
(i)Issuing Bank. For purposes of Sections 2.17(e) and (f), the term “Lender”
includes any Issuing Bank.

51



--------------------------------------------------------------------------------


SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Each of the Borrowers shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder of (i) principal or interest in respect
of any Loan shall be made in the currency in which such Loan is denominated,
(ii) reimbursement obligations shall be made in the currency in which the Letter
of Credit in respect of which such reimbursement obligation exists is
denominated or (iii) any other amount due hereunder or under another Loan
Document shall be made in Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall at or before such time have taken the
necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment. All payments hereunder shall be made
in Dollars (or where applicable, the indicated Foreign Currency).
(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

52



--------------------------------------------------------------------------------


(c)If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or its Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by either of the Borrowers pursuant to and in accordance with the express terms
of this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrowers
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each of the Borrowers consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Applicable Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Applicable Borrower in the amount of such participation.
(d)Unless the Administrative Agent shall have received notice from the
Applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Applicable Borrower will not make such payment, the
Administrative Agent may assume that the Applicable Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Applicable Borrower has not in fact made
such payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, (i) at the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation (in
the case of an amount denominated in Dollars) and (ii) the rate reasonably
determined by the Administrative Agent to be the cost to it of funding such
amount (in the case of an amount denominated in a Foreign Currency).
(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

53



--------------------------------------------------------------------------------


SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if either of the Borrowers is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)If any Lender requests compensation under Section 2.15, or if either of the
Borrowers is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender or an Affected Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Commitment is being assigned, the Issuing Bank), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
SECTION 2.20. Additional Reserve Costs. (a) For so long as any Lender is
required to comply with (i) the requirements of the Bank of England and/or the
Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (ii) the requirements of the European
Central Bank, in each case in respect of such Lender’s Eurocurrency Loans or
Swingline Foreign Currency Loans, such Lender shall be entitled to require the
Applicable Borrower to pay, contemporaneously with each payment of interest on
each of such Loans, additional interest on such Loan at a rate per annum equal
to the Mandatory Costs Rate calculated in accordance with the formula and in the
manner set forth in Exhibit D hereto.

54



--------------------------------------------------------------------------------


(b)Any additional interest owed pursuant to paragraph (a) above shall be
determined by the applicable Lender, which determination shall be conclusive
absent manifest error, and notified to the Applicable Borrower (with a copy to
the Administrative Agent) at least five Business Days before each date on which
interest is payable for the applicable Loan, and such additional interest so
notified to the Applicable Borrower by such Lender shall be due and payable to
the Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan. If a Lender fails to give such notice at
least five Business Days before such date, then such additional interest shall
be due and payable five Business Days after such notice is given.
SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
(b)the Revolving Commitments, LC Exposure and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02), provided that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;
(c)if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:
(i)all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (A) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments, (B) the conditions set forth in Section 4.02 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (C) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment;
(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within five Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

55



--------------------------------------------------------------------------------


(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;
(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated; and
(d)so long as such Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(c), and participating interests in any such
newly issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.21(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or the Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit (the Lender in such case, an
“Affected Lender”), the Swingline Lender shall not be required to fund any
Swingline Loan and the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit to the extent such exposure would have been
supported by such Affected Lender, unless the Swingline Lender or the Issuing
Bank, as the case may be, shall have entered into arrangements with the Borrower
or such Affected Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Affected
Lender hereunder.

56



--------------------------------------------------------------------------------


In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender or an Affected Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.
ARTICLE III

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
SECTION 3.01. Existence, Qualification and Power; Compliance with Laws. Set
forth in Schedule 3.13 hereto is a complete and accurate list as of the date
hereof of all Loan Parties, showing as of the date hereof (as to each Loan
Party) the jurisdiction of its incorporation, the address of its principal place
of business and its U.S. taxpayer identification number or, in the case of any
Loan Party that does not have a U.S. taxpayer identification number, its unique
identification number issued to it by the jurisdiction of its incorporation (if
any). The copy of the Organization Documents of each Loan Party and each
amendment thereto provided pursuant to Section 4.01(a)(iii)(B) is a true and
correct copy of each such document as in effect on the date hereof, each of
which is valid and in full force and effect. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and consummate
the Transaction, (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, and (d) is in compliance with all Laws; except (i) in the case of Loan
Parties, in each case referred to in clause (b)(i), (c) or (d), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect and (ii) in the case of any Subsidiary that is not a Loan Party,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

57



--------------------------------------------------------------------------------


SECTION 3.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any material Law in any material respect. Each Loan Party and each Subsidiary
thereof is in compliance with all Contractual Obligations referred to in clause
(b)(i), except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
SECTION 3.03. Governmental Authorization; Other Consents. Other than as set
forth in Schedule 3.03 or as required under the Security Agreement, no approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person which has not already been
obtained is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, or for the consummation of the Transaction.
SECTION 3.04. Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms except as such enforceability may
be limited by (a) applicable bankruptcy, insolvency, examinership, court
protection, reorganization, moratorium or similar laws affecting the
enforceability of creditors’ rights generally and (b) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
SECTION 3.05. Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of the Borrower and
its Subsidiaries, as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries, as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness as
customarily determined by the Borrower in consultation with its accountants.

58



--------------------------------------------------------------------------------


(b)The unaudited consolidated balance sheet of the Borrower and its Subsidiaries
dated April 2, 2011 and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year end
adjustments. To the knowledge of the Borrower, Schedule 3.05 sets forth all
material indebtedness and other liabilities, direct or contingent, of the
Borrower and its consolidated Subsidiaries as of the date hereof that are not
specified in such financial statements, including liabilities for taxes,
material commitments and Indebtedness.
(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect. Between the date of
the Audited Financial Statements and the Effective Date (including the Effective
Date), no Internal Control Event has occurred.
SECTION 3.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened in writing at law, in equity, in arbitration or before
any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) as of the
Effective Date, purport to affect or pertain to the consummation of the
Transaction, (b) purport to affect or pertain to this Agreement or any material
Loan Document, or (c) either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
SECTION 3.07. No Default. Neither the Borrower nor any Subsidiary is in default
under, or with respect to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
SECTION 3.08. Ownership of Property; Liens; Investments. Each Loan Party and
each of its Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all real property used in the ordinary conduct
of its business that have an individual fair market value in excess of
$2,500,000, except for such defects in title or interests as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Schedule 3.08 sets forth as of the date hereof a complete and
accurate list of all Liens (other than Liens created by the Loan Documents) on
the property or assets of each Loan Party and each of its Subsidiaries securing
Indebtedness in an aggregate amount in excess of $10,000,000, showing as of the
date hereof the lienholder thereof (after giving effect to the release of Liens
existing in connection with the Existing Credit Agreement), the principal amount
of the obligations secured thereby and the property or assets of such Loan Party
or such Subsidiary subject thereto. The property of each Loan Party and each of
its Subsidiaries is subject to no Liens, other than Liens set forth on Schedule
3.08, and as otherwise permitted by Section 6.01 and after giving effect to the
release of Liens existing in connection with the Existing Credit Agreement.

59



--------------------------------------------------------------------------------


SECTION 3.09. Environmental Compliance. Except where the Borrower or its
Subsidiaries would have an indemnity claim against Kraft Foods, Inc. with
respect thereto or where the failure or related circumstance described below
otherwise could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect:
(a)Each of the Real Properties and all operations at the Real Properties are
and, for the past 3 years, have been in compliance with all applicable
Environmental Laws and permits, there is no violation of any Environmental Law
or permit with respect to the Real Properties or the businesses of the Borrower
and its Subsidiaries, and there are no conditions relating to the Real
Properties or the Businesses that could give rise to liability under any
applicable Environmental Laws.
(b)None of the Real Properties contains, or to the Borrower’s knowledge has
previously contained, any Hazardous Materials at, on or under the Real
Properties in amounts or concentrations that constitute or constituted a
violation of, or could give rise to liability under, Environmental Laws and none
of the properties currently or formerly owned or operated by the Loan Party or
any of its Subsidiaries is listed or proposed for listing on the NPL.
(c)Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to any Governmental Authority or the requirements of any Environmental
Law. Neither the Borrower nor any Subsidiary has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Real Properties or the Businesses, nor does any Responsible Officer of
the Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened.
(d)Hazardous Materials have not been transported or disposed of from the Real
Properties, or generated, treated, stored or disposed of at, on or under any of
the Real Properties or any other location, in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law.
(e)No judicial proceeding or governmental or administrative action is pending
or, to the best knowledge of the Responsible Officers of the Borrower,
threatened, under any Environmental Law to which the Borrower or any Subsidiary
is or will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Borrower or any Subsidiary, the Real Properties, or the
businesses of the Borrower and its Subsidiaries.

60



--------------------------------------------------------------------------------


(f)There has been no release or threat of release of Hazardous Materials at or
from the Real Properties, or arising from or related to the operations
(including, without limitation, disposal) of the Borrower or any Subsidiary in
connection with the Real Properties or otherwise in connection with the
businesses of the Borrower and its Subsidiaries, in violation of or in amounts
or in a manner that could give rise to liability under Environmental Laws.
SECTION 3.10. Insurance. The properties of the Borrower and its Subsidiaries are
insured with insurance companies the Loan Parties reasonably believe to be
financially sound and reputable, in such amounts (after giving effect to
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates.
SECTION 3.11. Taxes. The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or (b) to the
extent that the failure to make any such filings and payments, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. There is no proposed tax assessment against the
Borrower or any Subsidiary that could be reasonably expected to have a Material
Adverse Effect. Neither any Loan Party nor any of its Subsidiaries is party to
any tax sharing agreement except as set forth on Schedule 3.11 hereto.
SECTION 3.12. ERISA Compliance. (a) Except as could not reasonably be expected
to have a Material Adverse Effect, each Plan is in compliance with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver pursuant to Section 412 of the Code has been
made with respect to any Plan.
(b)There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

61



--------------------------------------------------------------------------------


(c)(i) No ERISA Event has occurred or reasonably is expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability in excess of $50,000,000; (iii)
neither the Borrower nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
neither the Borrower nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and (v)
neither the Borrower nor any ERISA Affiliate has engaged in a transaction that
could reasonably be expected to be subject to Section 4069 or 4212(c) of ERISA,
except for an event described in clause (i), (iii) or (iv) of this Section
3.12(c), which individually, or in the aggregate with all other such events,
could not reasonably be expected to have a Material Adverse Effect.
(d)Except where such event individually, or in the aggregate with all other
events in this Section 3.12(d), could not reasonably be expected to have a
Material Adverse Effect, with respect to each scheme or arrangement mandated by
a government other than the United States (a “Foreign Government Scheme or
Arrangement”) and with respect to each employee benefit plan maintained or
contributed to by any Loan Party or any Subsidiary of any Loan Party that is not
subject to United States law (a “Foreign Plan”):
(i)any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;
(ii)the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and
(iii)each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.
SECTION 3.13. Subsidiaries; Equity Interests; Loan Parties. As of the date
hereof, each Loan Party has no Subsidiaries other than those specifically
disclosed in the Borrower’s Form 10-K filed with the SEC for the fiscal year
ended December 25, 2010. Set forth on Schedule 3.13 is a complete and accurate
list of all Loan Parties, showing (as to each Loan Party) the jurisdiction of
its incorporation, the address of its principal place of business and its U.S.
taxpayer identification number or, in the case of the Subsidiary Borrower if it
does not have a U.S. taxpayer identification number, its unique identification
number issued to it by the jurisdiction of its incorporation (if any).

62



--------------------------------------------------------------------------------


SECTION 3.14. Margin Regulations; Investment Company Act. (a) The Borrower is
not engaged and will not engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board). The value of the assets of the
Borrower and its Subsidiaries that constitute margin stock does not exceed an
amount equal to 25% of the value of all assets of the Borrower and its
Subsidiaries.
(b)None of the Borrower, any Person Controlling the Borrower, or the Subsidiary
Borrower is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
SECTION 3.15. Disclosure. The Borrower has disclosed to the Administrative Agent
and the Lenders all matters known to it that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case as
modified or supplemented by other information so furnished), taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected and pro forma financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time such projected and pro forma
financial information was prepared, it being recognized by the Administrative
Agent and the Lenders that such financial information as it relates to future
events is not to be viewed as fact and that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein by a material amount.
SECTION 3.16. Compliance with Laws. Each Loan Party and each of its Subsidiaries
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

63



--------------------------------------------------------------------------------


SECTION 3.17. Intellectual Property; Licenses, Etc. Except to the extent not
required by the Security Agreement, each Loan Party and each of its Subsidiaries
owns, or possesses the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, except for IP Rights
(other than the Material Marks) that are not material to the conduct of the
business of the Borrower and its Subsidiaries, taken as a whole. Dart is the
owner of all right, title and interest in and to the Material Marks, no Liens
exist on the Material Marks other than Liens created under the Loan Documents
and in connection with the Existing Credit Agreement and no other parties have
any right, title and interest in and to the Material Marks other than (a)
licensing and rights arrangements with the Borrower and its Subsidiaries and (b)
the rights of distributors of Subsidiaries of the Borrower pursuant to limited
licenses implied by law and/or contained in distribution agreements with a
Subsidiary of the Borrower. To the best of the Borrower’s knowledge, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party or
any of its Subsidiaries infringes upon any proprietary rights held by any other
Person and no claim or litigation regarding any of the foregoing is pending or
threatened in writing, in any of the foregoing cases, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
SECTION 3.18. Solvency. Before and after the execution and delivery of the Loan
Documents and the consummation of the transactions contemplated thereby, (a)
each of the Borrower, the Subsidiary Borrower and Dart is and will be Solvent
and (b) the Borrower and its Subsidiaries, on a consolidated basis, are and will
be Solvent.
SECTION 3.19. OFAC. No Loan Party (a) is a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (b) engages in any dealings or transactions prohibited by Section
2 of such executive order, or is otherwise associated with any such person in
any manner violative of Section 2 of such executive order, or (c) is a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.
SECTION 3.20. Patriot Act. Each Loan Party is in compliance, in with (a) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001). No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

64



--------------------------------------------------------------------------------


ARTICLE IV

CONDITIONS
SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions (subject to
the proviso contained in Section 4.01(a)(v)) is satisfied (or waived in
accordance with Section 9.02):
(a)The Administrative Agent shall have received the following, each of which, to
the extent applicable, shall be originals, telecopies or electronically
transmitted copies (each followed promptly by originals) unless otherwise
specified, each, to the extent applicable, properly executed by a Responsible
Officer of the signing Loan Party or other signing Person, each, to the extent
applicable, dated the Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Effective Date) and each in
form and substance reasonably satisfactory to the Administrative Agent:
(i)executed counterparts of this Agreement, the Parent Guaranty, the Dart
Guaranty, the Security Agreement and the Intercreditor Agreement, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;
(ii)a promissory note executed by the Borrower in favor of each Lender
requesting a note;
(iii)(A) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party, (B) a copy of
a Certificate of the Secretary of State of the jurisdiction of incorporation of
the Borrower and Dart certifying (1) as to a true and correct copy of the
charter of the Borrower and Dart and each amendment thereto on file in such
Secretary’s office and (2) that such amendments are the only amendments to the
Borrower’s or Dart’s charter on file in such Secretary’s office and (C)
comparable documents as may be available in respect of the Subsidiary Borrower
from the Netherlands;
(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

65



--------------------------------------------------------------------------------


(v)a favorable opinion of each of (A) Sidley Austin LLP, special New York
counsel to the Loan Parties, (B) Morris, Nichols, Arsht & Tunnell, special
Delaware counsel to the Loan Parties, (C) Baker & McKenzie, special IP counsel
to the Loan Parties and (D) Baker & McKenzie Amsterdam N.V., special Dutch
counsel to the Loan Parties, each addressed to the Administrative Agent and each
Lender, in form and substance satisfactory to the Administrative Agent;
provided, however, that the delivery of the opinion referred to in clause (D)
above shall be a condition to all credit extensions to the Subsidiary Borrower,
but shall not be a condition to the making of Loans to, or the issuance of
Letters of Credit for the account of, the Borrower;
(vi)a favorable opinion of the Chief Legal Officer to the Borrower, addressed to
the Administrative Agent and each Lender, in form and substance satisfactory to
the Administrative Agent;
(vii)a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all material consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
(viii)a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect; and
(ix)a certificate from the Chief Financial Officer or the Treasurer of the
Borrower attesting that, both before and after the execution and delivery of the
Loan Documents and the consummation of the transactions contemplated thereby,
each of (A) the Borrower, the Subsidiary Borrower and Dart is and will be
Solvent and (B) the Borrower and its Subsidiaries, on a consolidated basis, are
and will be Solvent;
(b)All fees required to be paid to the Administrative Agent and the Lenders on
or before the Effective Date shall have been paid.
(c)Unless waived by the Administrative Agent solely in respect of this Section
4.01(a), the Borrower shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced
prior to or on the Effective Date, plus such additional amounts of such
reasonable fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).

66



--------------------------------------------------------------------------------


(d)All governmental, shareholder and third party consents and approvals
necessary in connection with the Transaction shall have been obtained and shall
be in full force and effect, and no law or regulation shall be applicable that
would restrain, prevent or impose any material adverse conditions on the
Transaction.
(e)The Lenders shall have received the following, in form and substance
reasonably satisfactory to the Administrative Agent: (i) audited consolidated
financial statements of the Borrower and its Subsidiaries for the two most
recent fiscal years ended prior to the Effective Date and (ii) unaudited interim
consolidated financial statements of the Borrower and its Subsidiaries for each
quarterly period ended subsequent to the date of the latest financial statements
delivered pursuant to clause (i).
(f)There shall not have occurred a Material Adverse Effect since December 25,
2010.
(g)All obligations under the Existing Credit Agreement shall have been (or shall
substantially contemporaneously be) repaid in full, all commitments under the
Existing Credit Agreement shall have terminated and all Liens under the Existing
Credit Agreement shall have been released (or the Administrative Agent shall
have received documentation and assurances satisfactory to it that such
repayments, terminations and release are imminent) and the Administrative Agent
shall have received a related payoff letter in form and substance acceptable to
it.
(h)The Senior Notes shall be rated the following ratings by at least two of such
rating agencies: (i) not less than BBB- by S&P, (ii) not less than Baa3 by
Moody’s and (iii) not less than BBB- by Fitch.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., New York City time, on June 30, 2011 (and, in the event
such conditions are not so satisfied or waived, the Revolving Commitments shall
terminate at such time).
SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

67



--------------------------------------------------------------------------------


(a)The representations and warranties of the Borrower and each other Loan Party
contained in Article III, in each other Loan Document, and in any document
furnished in connection with such Borrowing or Letter of Credit issuance,
amendment, renewal or extension shall be true and correct in all material
respects (other than in respect of representations and warranties that are
subject to a Material Adverse Effect qualifier, in which case such
representations and warranties will be true and correct as stated and so
qualified) on and as of the date of such Borrowing or Letter of Credit issuance,
amendment, renewal or extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (other than in respect of
representations and warranties that are subject to a Material Adverse Effect
qualifier, in which case such representations and warranties will be true and
correct as stated and so qualified) as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 3.05(a)(i) and (ii) and the first sentence of Section 3.05(b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
5.01(a) and (b), respectively.
(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V

AFFIRMATIVE COVENANTS
So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder (other than contingent indemnification obligations)
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 5.01, 5.02, 5.03 and 5.11) cause each Subsidiary to:
SECTION 5.01. Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:

68



--------------------------------------------------------------------------------


(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (or, if earlier, 15 days after the date required to
be filed with the SEC, without giving effect to any extension), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by (i) a report and opinion of a
Registered Public Accounting Firm of nationally recognized standing to which the
Required Lenders have not reasonably objected, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and (ii) an
attestation report of such Registered Public Accounting Firm as to the
Borrower’s internal controls to the extent required pursuant to Section 404 of
Sarbanes-Oxley, in each case expressing a conclusion to which the Required
Lenders have not reasonably objected; and
(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower (or, if
earlier, 5 days after the date required to be filed with the SEC, without giving
effect to any extension), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, controller or the treasurer of the Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to Section
5.02(d), the Borrower shall not be separately required to furnish such
information under Section 5.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 5.01(a) and (b) above at the times specified
therein.
SECTION 5.02. Certificates; Other Information. Deliver to the Administrative
Agent and each Lender:
(a)concurrently with the delivery of the financial statements referred to in
Section 5.01(a), a certificate of its independent certified public accountants,
in form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders, certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any
Default under the financial covenants set forth herein or, if any such Default
shall exist, stating the nature and status of such event;

69



--------------------------------------------------------------------------------


(b)within ten days of the earlier of (i) filing the financial statements
referred to in Sections 5.01(a) and (b) with the SEC, and (ii) delivery of such
financial statements to the Lenders, a duly completed Compliance Certificate, in
form and detail reasonably satisfactory to the Administrative Agent, signed by a
Responsible Officer of the Borrower;
(c)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters and, to the extent permitted
by the independent accountants, recommendations submitted to the board of
directors (or the audit committee of the board of directors) of any Loan Party
by independent accountants in connection with the accounts or books of any Loan
Party or any of its Subsidiaries, or any audit of any of them;
(d)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;
(e)promptly and in any event within five Business Days after receipt thereof by
any Loan Party or any of its Subsidiaries, copies of each notice or other
correspondence received from the SEC concerning any formal investigation or
formal inquiry by such agency regarding financial or other operational results
of any Loan Party or any of its Subsidiaries (other than routine comment letters
and related inquiries received from the SEC (in the ordinary course of its
reviews of such Loan Party or Subsidiary);
(f)promptly after the assertion or occurrence thereof, notice of any
Environmental Action against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect;
(g)concurrently with the delivery of the Compliance Certificate corresponding to
the financial statements delivered pursuant to Section 5.01(a), a report in form
and detail (and subject to agreed upon materiality levels) reasonably
satisfactory to the Administrative Agent identifying all Subsidiary Debt as of
the end of the applicable fiscal year as determined by the Borrower in
consultation with its accountants;
(h)promptly after the occurrence thereof, notice of any material change in
accounting policies or financial reporting practices by any Loan Party; and
(i)promptly, such additional information as the Administrative Agent or any
Lender may from time to time reasonably request.

70



--------------------------------------------------------------------------------


Documents required to be delivered pursuant to Section 5.01 or Section 5.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are posted by the Borrower or the
SEC, or are posted on the Borrower’s behalf, on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 5.02(b) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
SECTION 5.03. Notices. Promptly notify the Administrative Agent and each Lender:
(a)of the occurrence of any Default;
(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary
thereof; (ii) any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Subsidiary thereof and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws; and
(c)of the occurrence of any ERISA Event.
Each notice pursuant to Section 5.03(a), (b), or (c) shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower or relevant
Subsidiary has taken and proposes to take with respect thereto. Each notice
pursuant to Section 5.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been breached
(if any).

71



--------------------------------------------------------------------------------


SECTION 5.04. Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets unless (i) the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary or (ii) the
failure to pay and discharge such tax liabilities, assessments and governmental
charges or levies could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; (b) all lawful claims which, if
unpaid, would by law become a Lien upon its property not permitted hereunder
unless such claims are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Subsidiary; and (c) all Indebtedness, as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness except to the extent
that a default with respect to such Indebtedness would not result in a Default
or Event of Default.
SECTION 5.05. Preservation of Existence, Etc.
(a)Preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 6.03 or 6.04, except with respect to any
Subsidiary that is not a Loan Party where failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
SECTION 5.06. Maintenance of Properties. Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; provided
that nothing in this Section 5.06 shall prevent the Borrower or any Subsidiary
from discontinuing the operation and maintenance of any of its properties if
such discontinuance is, in the reasonable commercial judgment of the Borrower,
desirable in the conduct of its business and could not, individually or in the
aggregate, have a Material Adverse Effect.
SECTION 5.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to self insurance
compatible with the following standards) and with such deductibles as are
customarily carried under similar circumstances by such other Persons.

72



--------------------------------------------------------------------------------


SECTION 5.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
SECTION 5.09. Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be;
provided, that such books of record and account, and entries therein in, of
Foreign Subsidiaries shall conform with the generally accepted (or customary)
financial practices and statutory requirements of its jurisdiction.
SECTION 5.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make abstracts therefrom, and to discuss its affairs, finances and accounts
with its directors, officers, and independent public accountants, all at the
expense of the Borrower (unless a Default is then continuing, to the extent such
expenses are out-of-pocket and reasonable) and at such reasonable times during
normal business hours and as often as may be reasonably desired, but not more
than two times in any calendar year unless a Default shall have occurred and be
continuing, upon reasonable advance notice to the Borrower.
SECTION 5.11. Use of Proceeds. Use the proceeds of the Revolving Loans and
Letters of Credit only, as follows:
(a)to refinance, as of the Effective Date, the Existing Credit Agreement,
(b)to pay fees and expenses incurred in connection with the Transaction,
(c)for general corporate purposes, including to finance any acquisition that is
not a Hostile Acquisition and to make dividends and stock repurchases permitted
by this Agreement.

73



--------------------------------------------------------------------------------


SECTION 5.12. Compliance with Environmental Laws. Comply, and cause all lessees
and other Persons operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits; obtain and renew all Environmental Permits necessary for its operations
and properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, (i) that neither
the Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances and (ii)
neither the Borrower nor any of its Subsidiaries shall be required to take any
action described herein if the failure to take such action, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
SECTION 5.13. Preparation of Environmental Reports. In the event that the
Administrative Agent or the Required Lenders has reason to believe that (a)
there is an Environmental Liability affecting any Real Property that could
reasonably be expected to have a Material Adverse Effect, (b) there is any
Environmental Action or any Environmental Liability that could reasonably be
expected to cause any Real Property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law, which
restriction could reasonably be expected to have a Material Adverse Effect, or
(c) there is an Environmental Liability that could reasonably be expected to
result in a litigation or a proceeding affecting any Loan Party or Subsidiary
that would involve amounts exceeding the Threshold Amount, then, at the request
of the Administrative Agent or the Required Lenders, provide to the Lenders
within 90 days after such request or such longer period of time as may be
reasonably necessary to conduct any assessment as is reasonably determined by
the environmental consulting firm conducting such assessment, at the expense of
the Borrower, an environmental site assessment report for any of its properties
described in such request, prepared by an environmental consulting firm
reasonably acceptable to the Administrative Agent, indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance, removal
or remedial action in connection with any Hazardous Materials on such
properties.
SECTION 5.14. Compliance with Material Contracts. Perform and observe all the
terms and provisions of each Material Contract to be performed or observed by
it, maintain each such Material Contract in full force and effect, enforce each
such Material Contract in accordance with its terms, except, in any case, where
the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
SECTION 5.15. Dart. Maintain at all times Dart as the legal, beneficial and
registered and record owner of the Material Marks; provided, that Dart shall not
transfer or otherwise Dispose of any Material Mark to any Person, except as
permitted pursuant to Section 6.04(i) to the Borrower and its Subsidiaries and
as otherwise permitted pursuant to the Security Agreement.

74



--------------------------------------------------------------------------------


SECTION 5.16. Further Assurances. At any time upon request of the Administrative
Agent, promptly execute and deliver any and all further instruments and
documents and take all such other action as the Administrative Agent may
reasonably deem necessary in obtaining the full benefits of, or in perfecting
and preserving in the United States and the Material Foreign Jurisdictions the
Liens of, the Loan Documents, in each case solely to the extent not inconsistent
with the provisions of this Agreement or any other Loan Document.
ARTICLE VI

NEGATIVE COVENANTS
So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder (other than contingent indemnification obligations)
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding, the Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly:
SECTION 6.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property or assets, whether now owned or hereafter acquired, or sign or
file or suffer to exist under the Uniform Commercial Code of any jurisdiction a
financing statement that names the Borrower or any of its Subsidiaries as
debtor, or sign or suffer to exist any security agreement authorizing any
secured party thereunder to file such financing statement, other than the
following:
(a)Liens pursuant to any Loan Document;
(b)Liens existing on the date hereof (other than Liens securing lines of credit
and amounts outstanding under lines of credit) and listed on Schedule 3.08 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not broadened or increased, (ii) the amount secured or benefited
thereby is not increased, (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is not prohibited by this Agreement;
(c)Liens for Taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
(d)carriers’, warehousemen’s, landlords’, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

75



--------------------------------------------------------------------------------


(f)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
(g)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property or other minor irregularities in title which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;
(h)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 7.01(h) or securing appeal or other surety bonds
related to such judgments;
(i)Liens securing Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and obligations for acquisition, construction or the improvement of
fixed or capital assets; provided that (i) such Liens do not at any time
encumber any property other than the property whose acquisition, construction or
improvement was financed by such Indebtedness or, if applicable, subject to such
Capitalized Lease and (ii) the Indebtedness secured thereby does not exceed the
cost or fair market value, whichever is lower, of the property being acquired,
constructed or improved on the date of acquisition, construction or improvement;
(j)Liens in the form of leases or subleases granted or created by the Borrower
or any Subsidiary of Real Properties that do not interfere, individually or in
the aggregate, in any material respect with the business of the Borrower and its
Subsidiaries (taken as a whole);
(k)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business;
(l)Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business;
(m)banker’s liens, rights of set-off or similar rights in favor of (i) a
depository institution with respect to deposit accounts maintained with such
depository institution in the ordinary course of business or (ii) a depository
institution or other intermediary in connection with the processing of VISA,
MasterCard and other credit card payments and remittances;
(n)Liens created over deposits and investments in the ordinary course of
business in connection with the procurement and maintenance of insurance by the
Borrower and its Subsidiaries;
(o)Liens securing lines of credit for Foreign Subsidiaries in an aggregate
potential amount at any time (such amount being the maximum potential amount of
credit under any secured line of credit, whether or not committed and whether or
not then available) not to exceed $35,000,000; and

76



--------------------------------------------------------------------------------


(p)other Liens securing Indebtedness (other than Liens securing lines of credit
for Foreign Subsidiaries and amounts outstanding under lines of credit for
Foreign Subsidiaries) outstanding in an aggregate principal amount not to exceed
$25,000,000.
Notwithstanding anything to the contrary herein or in any other Loan Document,
the Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly, create, incur, assume or suffer to exist any Lien in respect of (x)
the Material Marks and (y) the Equity Interests of Dart, in each case, except
for Liens thereon created by the Loan Documents or in connection with the
Existing Credit Agreement.
SECTION 6.02. Subsidiary Debt. Create, incur, assume or suffer to exist any
Subsidiary Debt, except:
(a)Indebtedness under the Loan Documents;
(b)Indebtedness owing by any Subsidiary to the Borrower or any other Subsidiary;
(c)For so long as and at the times the Dart Guaranty is in effect, the Dart Note
Guarantee (as defined in the Intercreditor Agreement) and any Additional Dart
Guarantee (as defined in the Intercreditor Agreement); and
(d)other Subsidiary Debt in an aggregate principal amount not to exceed
$100,000,000 at any time outstanding.
SECTION 6.03. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
(a)any Subsidiary may merge with, or be liquidated, wound up or dissolved into
(i) the Borrower, provided that the Borrower shall be the continuing or
surviving Person, or (ii) any one or more other Subsidiaries, provided that when
any Loan Party is merging with another Subsidiary that is not a Loan Party, such
Loan Party shall be the continuing or surviving Person;
(b)any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;
(c)any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets to (i) another Subsidiary which is not a Loan Party or (ii) to a
Loan Party; and
(d)any Subsidiary of the Borrower may merge into or consolidate with any other
Person or permit any other Person to merge into or consolidate with it;
provided, except in the case of a Disposition of a Subsidiary otherwise
permitted by Section 6.04, that the Person surviving such merger shall be a
wholly owned Subsidiary of the Borrower;

77



--------------------------------------------------------------------------------


provided, however, that in each case, immediately after giving effect thereto,
(x) in the case of any such merger to which the Borrower is a party, the
Borrower is the surviving corporation, and (y) in the case of any such merger to
which any Loan Party (other than the Borrower) is a party, such Loan Party is
the surviving corporation.
SECTION 6.04. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:
(a)Dispositions of (i) obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business, and (ii) fixed operating
assets (solely to the extent not constituting all or substantially all of the
assets or business of the Borrower or any Subsidiary or a business unit, line of
business or division of the Borrower or any Subsidiary) no longer used or useful
to the business of the Borrower and its Subsidiaries, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)Dispositions of inventory and cash equivalents (determined in accordance with
GAAP) in the ordinary course of business;
(c)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)Dispositions of property by the Borrower or any Subsidiary to the Borrower, a
wholly owned Subsidiary, or a Qualified Non-Wholly Owned Subsidiary; provided
that such Disposition shall be for fair market value and on arm’s-length terms;
(e)Dispositions permitted by Section 6.03;
(f)any issuance of Equity Interests of the Borrower;
(g)Dispositions by the Borrower and its Subsidiaries of the Specified Florida
Properties and the Idle Properties;
(h)the sale, transfer or disposition of accounts in connection with the
collection or compromise thereof in the ordinary course of business;
(i)licenses of IP Rights in the ordinary course of business and substantially
consistent with past practice or as otherwise permitted by Section 8(d) of the
Security Agreement;
(j)Dispositions made pursuant to the terms of any Plan or Employee Benefit
Arrangement in the ordinary course of business;

78



--------------------------------------------------------------------------------


(k)Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 6.04; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition and (ii) the aggregate
fair market value of all property Disposed of in reliance on this clause (k) in
any fiscal year shall not exceed 10% of the Borrower’s consolidated assets
(determined in accordance with GAAP) as of the last day of the immediately
preceding fiscal year; and
(l)so long as no Default shall occur and be continuing, the grant of any option
or other right to purchase any asset in a transaction that would be permitted
under the provisions of Section 6.04 above; and
provided, however, that (x) any Disposition pursuant to Section 6.04(k) is for
consideration at least equivalent to fair market value of the property or assets
Disposed, and (y) Dart shall not transfer or otherwise Dispose of any Material
Mark except as permitted pursuant to Section 6.04(i).
SECTION 6.05. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof. For the avoidance of doubt,
the Borrower and its Subsidiaries may engage in any line of business that is
similar, ancillary, complementary or otherwise reasonably related to the
business conducted by the Borrower and its Subsidiaries on the date hereof or
that is a reasonable extension, development or expansion thereof.
SECTION 6.06. Use of Proceeds. Permit the proceeds of any Borrowings or drawings
under any Letter of Credit to be used, whether directly or indirectly, to
finance a Hostile Acquisition or for any purpose that entails a violation of
Regulations T, U or X of the Board, or  at any time permit the value of margin
stock (within the meaning of Regulation U of the Board) held by the Borrower and
its Subsidiaries to exceed an amount equal to 25% of the value of all assets of
the Borrower and its Subsidiaries.
SECTION 6.07. Financial Covenants. (a) Consolidated Leverage Ratio. Permit the
Consolidated Leverage Ratio as of the end of any four fiscal quarter period of
the Borrower to be greater than or equal to 3.25 to 1.0.
(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any four fiscal quarter period of the Borrower
to be less than or equal to 3.0 to 1.0.
ARTICLE VII

EVENTS OF DEFAULT
SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

79



--------------------------------------------------------------------------------


(a)Non-Payment. The Borrower or any other Loan Party (i) fails to pay when and
as required to be paid herein any amount of principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement or to deposit when
and as required to be deposited herein any cash collateral amount due pursuant
to Section 2.06(j) or (ii) fails to pay within five days after the same becomes
due, any interest on any Loan or on any LC Disbursement, or any fee due
hereunder, or any other amount payable hereunder or under any other Loan
Document; or
(b)Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 5.03, 5.05, 5.10, 5.15, or
Article VI or fails to perform or observe any term covenant or agreement
contained in Section 5.01 or Section 5.02(a) or (b) and such failure continues
for 10 Business Days; or
(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in Section 7.01(a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after the earlier of (i) notice of such default shall have been
given to the Borrower by the Administrative Agent and (ii) a Responsible Officer
of any Loan Party shall have actual knowledge of such failure; or
(d)Representations and Warranties. Any representation or warranty made or deemed
made by or on behalf of the Borrower or any other Loan Party herein, in any
other Loan Document, or in any document delivered in connection herewith or
therewith shall be incorrect in any material respect (other than in respect of
any representation or warranty that is subject to a Material Adverse Effect
qualifier, in which case, such representation or warranty shall be incorrect as
stated and so qualified) when made or deemed made except with respect to any
representation or warranty to the extent incorrect solely as to Subsidiaries
that are not Material Subsidiaries; or

80



--------------------------------------------------------------------------------


(e)Cross-Default. (i) Any Loan Party or any of its Subsidiaries (A) fails (other
than as a result of an administrative funds transmission problem beyond the
Borrower’s control which is remedied within two Business Days) to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Loan Party or such Subsidiary as a result thereof is greater than
the Threshold Amount; or
(f)Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding, procedure, step or
action under any Debtor Relief Law, or makes a general assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, examiner, rehabilitator
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, examiner,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
(g)Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

81



--------------------------------------------------------------------------------


(h)Judgments. There is entered against any Loan Party or any of its Subsidiaries
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by (A) independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute coverage,
or (B) an indemnity by Kraft Foods, Inc. or Sara Lee Corporation (the
“Applicable Indemnitor”), as applicable, pursuant to a legally binding agreement
then in full force and effect as to which the Borrower shall have made a claim
for indemnification from the Applicable Indemnitor in accordance with the
applicable agreement and the Applicable Indemnitor does not dispute such claim
or its obligations to indemnify), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 10 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or
(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)Foreign Benefits Plans. The occurrence of any of the following events, where
such events individually or in the aggregate with all other events in this
Section 7.01(j), could reasonably be expected to have a Material Adverse Effect:
(i) any employer or employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan are not made,
or, if applicable, accrued, in accordance with normal accounting practices; (ii)
the fair market value of the assets of each funded Foreign Plan, the liability
of each insurer for any Foreign Plan funded through insurance or the book
reserve established for any Foreign Plan, together with any accrued
contributions, is not sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; or (iii) any Foreign Plan required to be registered is
not registered or is not maintained in good standing with applicable regulatory
authorities; or
(k)Invalidity of Loan Documents. Any provision of any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

82



--------------------------------------------------------------------------------


(l)Change of Control. There occurs any Change of Control; or
(m)Collateral. With respect to the Collateral at any time prior to the release
of the Lien on the Collateral in accordance with the terms of the Security
Agreement: (i) any Significant Collateral Security Failure Event with respect to
the United States exists and is continuing; (ii) any Significant Collateral
Security Failure Event with respect to two Material Foreign Jurisdictions exists
and is continuing; or (c) the Borrower or Dart asserts, in any pleading in any
court of competent jurisdiction, that any such security interest is invalid or
unenforceable and, in the case of any such assertion by Dart, the Borrower fails
to cause Dart to rescind such assertions within 10 days after the Borrower has
actual knowledge of such assertions; provided that the Borrower’s or Dart’s
assertion that a security interest is invalid or unenforceable is not based on a
change of law in the jurisdiction that results in the jurisdiction not
permitting the granting, recordation or perfection of security interests in the
Collateral;
then, and in every such event (other than an event with respect to the Borrowers
described in clause (f) of this Section 7.01), and at any time thereafter during
the continuance of such event, the Administrative Agent may, and at the request
of the Required Lenders shall, by notice to the Borrowers, take either or both
of the following actions, at the same or different times: (i) terminate the
Revolving Commitments, and thereupon the Revolving Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to the Borrowers described
in clause (f) of this Section 7.01, the Revolving Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.
SECTION 7.02. Application of Funds. After the exercise of remedies provided for
in Section 7.01 (or after the Loans have automatically become immediately due
and payable and the LC Exposure has automatically been required to be Cash
Collateralized as set forth in Section 2.06(j)), any amounts received on account
of the Obligations shall be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees and
expenses including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article II) payable to the
Administrative Agent in its capacity as such;

83



--------------------------------------------------------------------------------


Second, to payment of that portion of the Obligations constituting fees and
expenses payable to the Lenders and the Issuing Bank (including fees, charges
and disbursements of counsel to the respective Lenders and the Issuing Bank and
amounts payable under Article II), ratably among them in proportion to the
amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, LC Disbursements and other Obligations, ratably
among the Lenders and the Issuing Bank in proportion to the respective amounts
described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and LC Disbursements, ratably among the Lenders and the
Issuing Bank, in proportion to the respective amounts described in this clause
Fourth held by them;
Fifth, to the Administrative Agent for the account of the Issuing Bank, to Cash
Collateralize that portion of the Obligations comprised of the aggregate undrawn
amount of outstanding Letters of Credit in an amount as set forth in Section
2.06(j);
Sixth, to payment of (a) all indemnities and other Obligations in favor of the
Administrative Agent, and then (b) all indemnities and other Obligations in
favor of any Lender or the Issuing Bank, ratably to each such Lender or such
Affiliate of a Lender in proportion to the respective amounts described in this
clause Sixth held by them;
Seventh, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the Lenders (or, as applicable, their Affiliates) on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and such other Persons on such
date; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.
Subject to Section 2.06, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

84



--------------------------------------------------------------------------------


ARTICLE VIII

THE ADMINISTRATIVE AGENT
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

85



--------------------------------------------------------------------------------


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article VIII and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

86



--------------------------------------------------------------------------------


No Lender identified in this Agreement as a “Co-Documentation Agent”, a
“Syndication Agent”, a “Joint Lead Arranger” or a “Joint Bookrunner” shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, the Lenders and the Joint Lead Arrangers are arms-length
counterparties and none of such Lenders or Joint Lead Arrangers shall have or be
deemed to have a fiduciary relationship with any Lender or Joint Lead Arranger.
Each Lender hereby makes the same acknowledgments with respect to such Lenders
as it makes with respect to the Administrative Agent in the preceding paragraph.
The Administrative Agent shall be permitted from time to time to designate one
of its Affiliates to perform the duties to be performed by the Administrative
Agent hereunder with respect to Loans and Borrowings denominated in Foreign
Currencies. The provisions of this Article VIII shall apply to any such
Affiliate mutatis mutandis.
Each Lender hereby authorizes and directs the Administrative Agent to enter into
the Intercreditor Agreement as attorney-in-fact on behalf of such Lender and
agrees that in consideration of the benefits of the security being provided to
such Lender in accordance with the Security Agreement, the IP Security Agreement
and the Intercreditor Agreement and by acceptance of those benefits, each Lender
(including any Lender which becomes such by assignment pursuant to Section 9.04
after the date hereof) shall be bound by the terms and provisions of the
Intercreditor Agreement and shall comply with such terms and provisions.  The
foregoing agreement shall inure to the benefit of all “Secured Parties” under
the Intercreditor Agreement.
ARTICLE IX

MISCELLANEOUS
SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy (or by other means
agreed to by the Administrative Agent), as follows:
(i)if to the Borrower, to it at 14901 South Orange Blossom Trail, Orlando,
Florida 32837, Attention of Treasurer (Telecopy No. (407) 826-4510);
(ii)if to the Administrative Agent, the Issuing Bank or the Swingline Lender for
ABR Loans, to JPMorgan Chase Bank, N.A., JPMorgan Loan Services, 10 South
Dearborn, 7th floor, Chicago, IL 60603, Attention of Sharon Bosch (Telecopy No.
(312) 385-7107);
(iii)if to the Administrative Agent, the Issuing Bank or the Swingline Lender
for Eurocurrency Loans, to J.P. Morgan Europe Limited, 125 London Wall, London
EC2Y 5AJ, Attention of Loans Agency (Telecopy No. 44 207 777 2360); and

87



--------------------------------------------------------------------------------


(iv)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrowers therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

88



--------------------------------------------------------------------------------


(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Revolving Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or LC Disbursement, reduce the rate of interest thereon, reduce any fees payable
hereunder, or shorten the date of maturity of any Loan without the written
consent of each Lender affected thereby, (iii) postpone the final maturity of
any Loan or the scheduled date of payment of the principal amount of any Loan or
LC Disbursement, or any interest thereon, or any fees payable hereunder or
reduce the amount of, waive or excuse any such payment, or postpone the final
permitted expiry date of any Letter of Credit beyond the Revolving Maturity Date
or the scheduled date of expiration of any Revolving Commitment, without the
written consent of each Lender affected thereby, (iv) change Section 2.18(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender, or (vi)
release the Borrower from the Parent Guaranty without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be.
(c)Notwithstanding the foregoing, upon the execution and delivery of all
documentation required by Section 2.09(e) to be delivered in connection with an
increase to the aggregate Revolving Commitment, the Administrative Agent, the
Borrower and the new or existing Lenders whose Revolving Commitments have been
affected may and shall enter into an amendment hereof (which shall be binding on
all parties hereto and the new Lenders) solely for the purpose of reflecting any
new Lenders and their new Revolving Commitments and any increase in the
Revolving Commitment of any existing Lender.

89



--------------------------------------------------------------------------------


SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable out of pocket expenses incurred by the Administrative Agent and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Issuing Bank or
any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)The Borrower shall indemnify the Administrative Agent, the Collateral Agent,
the Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, penalties, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.

90



--------------------------------------------------------------------------------


(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s ratable share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought by reference to
the aggregate outstanding Revolving Commitments (or, if such Revolving
Commitments have terminated, aggregate Revolving Credit Exposure)) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.
(d)To the extent permitted by applicable law, the Borrowers shall not assert,
and hereby waive, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
(e)All amounts due under this Section shall be payable promptly after written
demand therefor.
SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrowers without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(b)Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:
(i)the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

91



--------------------------------------------------------------------------------


(ii)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Revolving Commitment to an
assignee that is a Lender with a Revolving Commitment immediately prior to
giving effect to such assignment; and
(iii)the Issuing Bank.
(c)Assignments shall be subject to the following additional conditions:
(i)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment or Loans of any Class, the amount of the
Revolving Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;
(ii)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this Section 9.04(c)(ii) shall not be construed to prohibit
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Revolving Commitments or Loans;
(iii)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(iv)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates, the Loan Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.
For the purposes of this Section 9.04(c), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

92



--------------------------------------------------------------------------------


(d)Subject to acceptance and recording thereof pursuant to paragraph (e) of this
Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (g) of
this Section.
(e)The Administrative Agent, acting for this purpose as a non-fiduciary agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Revolving Commitments of, and principal
amount of (and stated interest on) the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the
Borrowers, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(f)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(e) or (f),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

93



--------------------------------------------------------------------------------


(g)Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Revolving Commitment and the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (i) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section 9.04(g); (ii) shall not be entitled to receive any greater payment under
Sections 2.15, 2.16 or 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation and (iii)
Excluded Taxes in respect of the Participant shall be determined in reference to
the date such Person becomes a Participant (as distinguished from the date the
participating Lender became party hereto). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Revolving Commitments, Loans, Letters of Credit or its other obligations under
any Loan Document) except to the extent that such disclosure is necessary to
establish that such Revolving Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

94



--------------------------------------------------------------------------------


(h)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Revolving Commitments have
not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Revolving
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

95



--------------------------------------------------------------------------------


SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of either of the
Borrowers against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.
(b)Each of the Borrowers hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrowers or their respective properties in the courts of any
jurisdiction.
(c)Each of the Borrowers hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

96



--------------------------------------------------------------------------------


SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (g) with the consent of the Borrower or (h)
to the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information, including material non-public information
within the meaning of Regulation FD promulgated by the SEC, received from the
Borrower or its Subsidiaries relating to such entities or their respective
businesses, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrower; provided that, in the case of information
received from the Borrower or its Subsidiaries after the date hereof (other than
such information which a recipient thereof could not reasonably believe to be of
a non-confidential nature), such information is clearly identified at the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

97



--------------------------------------------------------------------------------


EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES,
THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES) AND
ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

98



--------------------------------------------------------------------------------


SECTION 9.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.
(b)The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 9.15 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.


[signature pages follow]

99



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
TUPPERWARE BRANDS CORPORATION
By: /s/ Edward R. Davis III    
Name: Edward R. Davis III    
Title: Vice President & Treasurer    
TUPPERWARE INTERNATIONAL HOLDINGS B.V.
By: /s/ Edward R. Davis III    
Name: Edward R. Davis III
Title: Vice President & Treasurer of Tupperware Brands Corporation



Signature Page to Tupperware Credit Agreement



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Swingline
Lender and Issuing Bank
By: /s/ John A. Horst    
Name: John A. Horst    
Title: Credit Executive



Signature Page to Tupperware Credit Agreement



--------------------------------------------------------------------------------




Bank of the West
By: /s/ Francesco Ingargiola    
Name: Francesco Ingargiola    
Title: Senior Vice President



Signature Page to Tupperware Credit Agreement



--------------------------------------------------------------------------------




BNP Paribas
By: /s/ John Treadwell, Jr.    
Name: John Treadwell, Jr.    
Title: Vice President    
By: /s/ Nicole Mitchell    
Name: Nicole Mitchell    
Title: Vice President    



Signature Page to Tupperware Credit Agreement



--------------------------------------------------------------------------------




CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as Lender
By: /s/ David Cagle    
Name: David Cagle    
Title: Managing Director    
By: /s/ Blake Wright    
Name: Blake Wright    
Title: Managing Director    



Signature Page to Tupperware Credit Agreement



--------------------------------------------------------------------------------




HSBC Bank USA, NA
By: /s/ Santiago Riviere    
Name: Santiago Riviere    
Title: Vice President    



Signature Page to Tupperware Credit Agreement



--------------------------------------------------------------------------------




KeyBank National Association
By: /s/ Marianne T. Meil    
Name: Marianne T. Meil    
Title: Senior Vice President    



Signature Page to Tupperware Credit Agreement



--------------------------------------------------------------------------------




Mizuho Corporate Bank, Ltd.
By: /s/ David Lim    
Name: David Lim    
Title: Authorized Signatory



Signature Page to Tupperware Credit Agreement



--------------------------------------------------------------------------------




THE ROYAL BANK OF SCOTLAND PLC
By: /s/ Tracey Rahn    
Name: Tracey Rahn    
Title: Director    



Signature Page to Tupperware Credit Agreement



--------------------------------------------------------------------------------




SunTrust Bank
By: /s/ M. Gabe Bonfield    
Name: M. Gabe Bonfield    
Title: Vice President    



Signature Page to Tupperware Credit Agreement



--------------------------------------------------------------------------------




Union Bank, N.A.
By: /s/ Justin Brauer    
Name: Justin Brauer    
Title: Vice President    





Signature Page to Tupperware Credit Agreement



--------------------------------------------------------------------------------




Wells Fargo Bank, National Association
By: /s/ Karen A. Harrington    
Name: Karen A. Harrington    
Title: Senior Vice President    



Signature Page to Tupperware Credit Agreement



--------------------------------------------------------------------------------


Schedule 1.01
PRICING SCHEDULE
Applicable Rate
Level I Status
Level II Status
Level III Status
Level IV Status
Level V Status
Eurocurrency Spread
1.25%
1.50%
1.75%
2.00%
2.25%
ABR Spread
.25%
.50%
.75%
1.00%
1.25%
Commitment Fee Rate
.20%
.225%
.25%
.30%
.35%



For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to this Agreement.
“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Consolidated
Leverage Ratio is less than or equal to 1.00 to 1.00.
“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Consolidated Leverage
Ratio is less than or equal to 1.50 to 1.00.
“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Consolidated Leverage Ratio is less than or equal to 2.00 to 1.00.
“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Consolidated Leverage Ratio is less than or equal to 2.50 to
1.00.
“Level V Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status or Level IV Status.
“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.




--------------------------------------------------------------------------------


The Applicable Rate shall be determined in accordance with the foregoing table
based on the Borrower’s Status as reflected in the then most recent Financials.
Adjustments, if any, to the Applicable Rate shall be effective five Business
Days after the Administrative Agent has received the applicable Financials. If
the Borrower fails to deliver the Financials to the Administrative Agent at the
time required pursuant to this Agreement, then the Applicable Rate shall be the
highest Applicable Rate set forth in the foregoing table until five days after
such Financials are so delivered. Until adjusted after the Effective Date,
Status shall be determined by reference to the Consolidated Leverage Ratio as of
the Effective Date (giving effect to the incurrence and repayment of
Indebtedness on such date) but shall in no event be less than Level II (i.e.,
shall not be Level I).






--------------------------------------------------------------------------------


Schedule 1.01(a) Existing Letters of Credit
 
 
 
 
 
 
 
 
 
 
Beneficiary
 
Amount
 
Expiry
Tupperware DB Plan - Batts
 
$60,000.00
 
4/15/2012
Zurich American Insurance Co
 
$361,774.00
 
5/1/2012 auto extend
Lumbermans Mutual Casualty
 
$425,000.00
 
5/1/2012 auto extend
National Australia Bank (AUD 2,243,393)
 
$2,391,456.94
 
8/31/2011 auto extend
 
 
$3,238,230.94
 
 







--------------------------------------------------------------------------------


Schedule 2.01
REVOLVING COMMITMENTS
Lender
Revolving Commitments
JPMorgan Chase Bank, N.A.
$54,500,000
KeyBank National Association
$54,500,000
BNP Paribas
$34,500,000
     Bank of the West
$20,000,000
Crédit Agricole Corporate and Investment Bank
$54,500,000
Mizuho Corporate Bank, Ltd.
$54,500,000
HSBC Bank USA, N.A.
$42,500,000
The Royal Bank of Scotland plc
$42,500,000
Wells Fargo Bank, N.A.
$42,500,000
Union Bank, N.A.
$25,000,000
SunTrust Bank
$25,000,000
Total
$450,000,000







--------------------------------------------------------------------------------


Schedule 3.03 Government Authorizations and Other Consents
 
 
 
None









--------------------------------------------------------------------------------


Schedule 3.05 Material Indebtedness Not Shown on Consolidated Financial
Statements
 
 
 
 
 
 
 
 
Obligations for Borrowed Money
 
 
 
 
 
 
 
Borrower
Lender
 
 
 
 
 
 
NaturCare Japan - SUBORDINATED
Tupperware International Holdings BV - Equity Loan
JPY
2,220,774,979


Tupperware International Holdings BV
Tupperware South Africa
ZAR
26,906,597


Dart (Philippines) Inc. [now Fuller Life]
Tupperware Brands Corporation
PHP
2,683,423,675


Fuller Mexicana Holdings
Dart Industries, Inc.
MXN
671,754


Dart Industries, Inc.
Tupperware Intn'l Holdings Corp
USD
1,018,591,414


Dart Argentina
Dart Industries, Inc.
ARS
1,008,694


NM Holdings (New Zealand)
Dart Industries, Inc. - converted to equity loan 11/21/06
NZD
19,631,314


NuMet Holdings Pty Ltd
Dart Industries, Inc. - converted to equity loan 11/21/06
AUD
91,739,206


Dart Latin America Finance
Dart Industries, Inc.
MXN
8,720,491,514


Dart de Venezuela, C.A.
Dart Industries, Inc.
USD
108,748


Dart de Venezuela, C.A.
Dart Industries, Inc.
USD
526,983


Tupperware Brands Corporation
Tupperware Intn'l Holdings Corp
USD
389,793,810


TPI HQ
Tupperware Intn'l Holdings Corp
USD
4,103,631


TPI Australia
Tupperware Intn'l Holdings Corp
USD
581,206


TPI Japan
Tupperware Intn'l Holdings Corp
USD
270,546


BeautiControl US
Tupperware Intn'l Holdings Corp
USD
33,792,224


Tupperware Intn'l Holdings Corp
JLH - BC
USD
8,909,959


Tupperware Intn'l Holdings Corp
 Premiere Servicios Administracion
USD
7,768,884


Tupperware Intn'l Holdings Corp
 Premiere Servicios Administracion
MXN
158,716,203


Tupperware Intn'l Holdings Corp
NaturCare Japan
JPY
1,001,211,111


Tupperware Intn'l Holdings Corp
Fuller Philippines Inc
USD
8,027,684


Tupperware Intn'l Holdings Corp
Tupperware Services Inc
USD
1,662,707


Tupperware Intn'l Holdings Corp
Tupperware Products Inc
CHF
90,269,487


Tupperware Intn'l Holdings Corp
Tupperware Austria ( Tupperware Oesterreich)
EUR
3,520,160


Tupperware Intn'l Holdings Corp
Premiere Products Mexico
MXN
142,106,646


Tupperware Intn'l Holdings Corp
Premiere Products Mexico
USD
1,479,059


Tupperware Intn'l Holdings Corp
Dart Latin America Finance LLC
MXN
957,007,095


Tupperware Intn'l Holdings Corp
BeautiControl Intn'l Cosmetics & Images Services Inc
USD
59,383,500


Tupperware Intn'l Holdings Corp
Tupperware Home Parties
USD
59,680,268


Premiere Products Mexico
Dart Latin America Finance
MXN
8,800,642,023


Dart Latin America Finance
BeautiControl Mexico S de RL
MXN
14,853,164


Dart Latin America Finance
Fuller Mexicana Holdings
MXN
1,599,189,755


Tupperware Canada
Tupperware Intl Capital Ltd
CAD
1,501,690


BeautiControl Canada
Tupperware Intl Capital Ltd
CAD
20


Tupperware International Holdings (Nyon Branch)
Tupperware Intl Capital Ltd
CHF
76,827,030


Tupperware Products S.A.
Tupperware Intl Capital Ltd
CHF
11,393,934







--------------------------------------------------------------------------------


Tupperware Czech Republic
Tupperware Intl Capital Ltd
CZK
9,076,948


Tupperware Nordic
Tupperware Intl Capital Ltd
DKK
2,564,267


Tupperware Osterreich GmbH
Tupperware Intl Capital Ltd
EUR
904,296


Tupperware Industria Lusitana
Tupperware Intl Capital Ltd
EUR
264,409


Tupperware Finance Holding Co BV
Tupperware Intl Capital Ltd
EUR
29,849


Tupperware International Holdings BV
Tupperware Intl Capital Ltd
EUR
73,595,298


ConSecFin (Control International Investments)
Tupperware Intl Capital Ltd
EUR
8,201


Tupperware Belgium
Tupperware Intl Capital Ltd
EUR
1,167,398


Tupperware Slovakia
Tupperware Intl Capital Ltd
EUR
1,754,561


Tupperware Central Europe Services
Tupperware Intl Capital Ltd
EUR
310


NMI Greece
Tupperware Intl Capital Ltd
EUR
501,762


Nutrimetics France Holding SNC
Tupperware Intl Capital Ltd
EUR
5,806,363


Tupperware Nordic
Tupperware Intl Capital Ltd
EUR
1,237,868


Tupperware Russia
Tupperware Intl Capital Ltd
EUR
3,322


Tupperware Russia
Tupperware Intl Capital Ltd
EUR
10,025


Tupperware International Holdings BV
Tupperware Intl Capital Ltd
EUR
214,255,763


Tupperware United Kingdom
Tupperware Intl Capital Ltd
GBP
489,824


Nutrimetics UK
Tupperware Intl Capital Ltd
GBP
1,728,137


Tuppeware Croatia
Tupperware Intl Capital Ltd
HRK
14,586,656


Japan Tupperware Co. Ltd
Tupperware Intl Capital Ltd
JPY
2,929,922,714


Tupperware Nordic
Tupperware Intl Capital Ltd
LTL
786,890


Tupperware Nordic
Tupperware Intl Capital Ltd
LVL
79,233


Dart SA de CV
Tupperware Intl Capital Ltd
MXN
1,053


Servicios Administradodra de Dart
Tupperware Intl Capital Ltd
MXN
6,490,123


Tupperware Nordic
Tupperware Intl Capital Ltd
NOK
6,712,180


Tupperware Polska
Tupperware Intl Capital Ltd
PLN
13,223,846


Tupperware Nordic
Tupperware Intl Capital Ltd
SEK
6,109,641


Nutrimetics Intl (Thailand) Ltd.
Tupperware Intl Capital Ltd
THB
75,807,827


Dart SA de CV
Tupperware Intl Capital Ltd
USD
40


Tupperware Finance Co. BV
Tupperware Intl Capital Ltd
USD
1,999,453


Tupperware Finance Holding Co BV
Tupperware Intl Capital Ltd
USD
549,270


APHOLD
Tupperware Intl Capital Ltd
USD
5,614


House of Fuller Mexico
Tupperware Intl Capital Ltd
USD
3,378,969


TPSA HQ USD
Tupperware Intl Capital Ltd
USD
1,387,294


TPSA HQ TEAM
Tupperware Intl Capital Ltd
USD
801,971


TPSA HQ CAD
Tupperware Intl Capital Ltd
USD
21,523,452


Tupperware Products S.A.
Tupperware Intl Capital Ltd
USD
17,342,575


Tupperware Products S.A.
Tupperware Intl Capital Ltd
USD
10,403,973


Nuvo Uruguay
Tupperware Intl Capital Ltd
UYU
1,646,350


Tupperware Intl Capital Ltd
Tupperware Australia Pty Ltd
AUD
59,015,910


Tupperware Intl Capital Ltd
Diecraft Australia Pty Ltd
AUD
7,075,106


Tupperware Intl Capital Ltd
Nutrimetics Australia
AUD
12,806,739


Tupperware Intl Capital Ltd
Tupperware (Suisse) S.A.
CHF
1,391,601


Tupperware Intl Capital Ltd
Tupperware Nordic
DKK
4,551


Tupperware Intl Capital Ltd
Tupperware Iberica
EUR
5,995,013


Tupperware Intl Capital Ltd
Tupperware France S.A. (marketing)
EUR
20,460,818







--------------------------------------------------------------------------------


Tupperware Intl Capital Ltd
Tupperware Germany
EUR
16,867,076


Tupperware Intl Capital Ltd
Tupperware Hellas SAIC
EUR
2,509,607


Tupperware Intl Capital Ltd
Tupperware Nederland B.V.
EUR
277,320


Tupperware Intl Capital Ltd
Tupperware Italy S.p.A.
EUR
1,002,249


Tupperware Intl Capital Ltd
Tupperware Espana SA
EUR
13,442,292


Tupperware Intl Capital Ltd
Tupperware Austria
EUR
142


Tupperware Intl Capital Ltd
Tupperware Portugal Artigos
EUR
1,740,920


Tupperware Intl Capital Ltd
Tupperware Belgium
EUR
25


Tupperware Intl Capital Ltd
Tupperware Portugal Artigos
EUR
226


Tupperware Intl Capital Ltd
Tuppeware General Services
EUR
1,899,047


Tupperware Intl Capital Ltd
Tupperware Products S.A.
EUR
66,264,902


Tupperware Intl Capital Ltd
Tupperware Brands Corporation
EUR
759


Tupperware Intl Capital Ltd
Tupperware Belgium
EUR
3,003,222


Tupperware Intl Capital Ltd
Tupperware General Services GMBH
EUR
339,110


Tupperware Intl Capital Ltd
Tupperware Global Center SARL
EUR
1,463,082


Tupperware Intl Capital Ltd
Tupperware SEAM
EUR
171,535


Tupperware Intl Capital Ltd
Nutrimetics France
EUR
1,306,636


Tupperware Intl Capital Ltd
Tupperware Products S.A.
EUR
161,361,387


Tupperware Intl Capital Ltd
Naturcare Japan
JPY
187,869,091


Tupperware Intl Capital Ltd
Premiere Korea
KRW
2


Tupperware Intl Capital Ltd
Premiere Korea
KRW
2,505,702,201


Tupperware Intl Capital Ltd
Tupperware Nordic
LTL
3


Tupperware Intl Capital Ltd
Tupperware Nordic
LVL
1


Tupperware Intl Capital Ltd
Dart SA de CV
MXN
1,134


Tupperware Intl Capital Ltd
House of Fuller Mexico
MXN
51,142,353


Tupperware Intl Capital Ltd
Administradora Dart
MXN
46,533,611


Tupperware Intl Capital Ltd
Servicios Administrativos Fuller (Mexico)
MXN
437,746,025


Tupperware Intl Capital Ltd
Servicios Administrativos Fuller (Mexico)
MXN
100,032,167


Tupperware Intl Capital Ltd
Dart Industries New Zealand
NZD
2,651,689


Tupperware Intl Capital Ltd
Nutrimetics International (NZ) Ltd
NZD
3,584,315


Tupperware Intl Capital Ltd
Nutrimetics Manufacturing Inc NZ
NZD
7,163,546


Tupperware Intl Capital Ltd
Tupperware Singapore
SGD
2,871,182


Tupperware Intl Capital Ltd
Tupperware Brands Corporation
USD
40,189,054


Tupperware Intl Capital Ltd
Tupperware Indonesia
USD
4,002,722


Tupperware Intl Capital Ltd
Administradora Dart
USD
458,751


Tupperware Intl Capital Ltd
Dart Industries Inc
USD
6,146


Tupperware Intl Capital Ltd
Dart Far East
USD
6,301,765


Tupperware Intl Capital Ltd
Tupperware International Holdings Corp
USD
122


Tupperware Intl Capital Ltd
APHOLD
USD
18,177,936


Tupperware Intl Capital Ltd
Tup HK Procurement
USD
6,806,323


Tupperware Intl Capital Ltd
Tupperware Brands Philippines
USD
6,802,529


Tupperware Intl Capital Ltd
Nuvo Uruguay
USD
592,534


Tupperware Intl Capital Ltd
Tupperware Brasil
USD
15,084,107


Nuvo Uruguay
Tupperware Intl Capital Ltd
UYU
2,133,394


TW East Africa Ltd.
Tupperware Finance Co. B.V.
KES
60,185,079


Servicios Administrativos Fuller (Mexico)
House of Fuller
MXN
538,160,927







--------------------------------------------------------------------------------


Servicios Administrativos Fuller (Mexico)
Fuller Cosmetics
MXN
1,201,039


Servicios Administrativos Fuller (Mexico)
FC Mexican Consulting
MXN
6,818,172


Servicios Administrativos Fuller (Mexico)
Immobiliaria Meck Mex
MXN
48,576,512


Servicios Administrativos Fuller (Mexico)
Dart Distribucion Servicios
MXN
26,988,000


Servicios Administrativos Fuller (Mexico)
Ventas Fuller
MXN
163,243,924


Servicios Administrativos Fuller (Mexico)
Fuller Beauty Cosmetics
MXN
55,616,156


Servicios Administrativos Fuller (Mexico)
Fuller Beauty Cosmetics de Mexico
MXN
67,880,051


Probemex
Servicios Administrativos Fuller (Mexico)
MXN
23,769,772


Dart SA de CV
Servicios Administrativos Fuller (Mexico)
MXN
132,284,657


Administradora Dart
Servicios Administrativos Fuller (Mexico)
MXN
52,018,786


Fuller Brasil
Dart do Brasil
USD
3,793,000


BBVBA Trust (Mexicana Business Trust)
Ventas Fuller Se de RL de CV (Mexico)
MXN
870,590,000


Nutrimetics Malaysia
Dart Far East Malaysia
MYR
7,800,000


 
 
 
 
 
 
 
 
Obligations for Letters of Credit, Bank Guarantees, etc.
 
 
 
 
Tupperware Brands Corporation
JPMorgan Chase
USD
3,238,231


 
 
 
 
Obligations under Swap Contracts
 
 
 
 
None
 
 
 
 
 
 
 
Obligations to pay Deferred Purchase Price
 
 
 
 
None
 
 
 
 
 
 
 
Indebtedness Secured with Lien on Property
 
 
 
 
Tupperware France
Tupperware Products SA
USD
5,425,000


Avroy Shlain
FirstRand Bank
USD
200,000


BeautiControl
Various - Car Fleet
USD
1,600,000


BeautiControl
Various - Fork Lifts, Office equipment, etc.
USD
100,000


Dart do Brasil
Government of Brazil
USD
555,000


Deerfield Land Corp.
Various - workmans liens - Orlando Real Estate
USD
 immaterial
Tupperware Services Inc.
Various - workmans liens - Orlando Real Estate
USD
 immaterial
Tupperware Products S.A.
Various - deposits for employee housing and office space
USD
11,500


Tupperware Products S.A.
Government of Switzerland
USD
19,500


Tupperware Products, Inc.
Various - deposits for office space
USD
45,000


Tupperware International Holdings B.V.
Various - deposits for employee housing
USD
16,500


 
 
 
 
 
 
 
 
Attributable Indebtedness
 
 
 
 
None
 
 
 
 
 
 
 





--------------------------------------------------------------------------------


Obligations to Redeem Equity Interests
 
 
 
 
None
 
 
 
 
 
 
 
Open Lines of Credit for Borrowed Money
 
 
 
 
Tupperware Deutschland GmbH
ABN AMRO (now RBS)
USD
7,589,700


Tupperware Hellas SAIC
Alpha Credit Bank
USD
702,750


Tupperware Nederland BV
ABN AMRO (now RBS)
USD
351,375


Tupperware Industria Lusitana de Artigo Domestigos, Limitida; Tupperware
(Portugal) Artigos Domesticos, Limitida
ABN AMRO (now RBS)
USD
351,375


Tupperware Italia SPA
ABN AMRO/RBS , Unicredit Banca Impressa
USD
5,830,677


Tupperware International Capital Limited (Ireland)
JPMorgan Chase (London)
USD
8,000,000


Nutrimetics Australia
JPMorgan Chase (Australia)
USD
1,000,000


Tupperware Southern Africa (Proprietary) Limited
Standard Bank
USD
2,567,865


Tupperware Iberica SA, Tupperware Espana
ABN AMRO (now RBS)
USD
5,622,000


Tupperware Osterreich Gmbh (Austria)
Bank of Austria
USD
1,500,000


Tupperware Trading Ltd.
K&H Bank (affiliate of KBC Bank)
USD
340,998


Tupperware Switzerland, Tupperware Products S.A, Tupperware International
Holdings BV (Nyon), Tupperware Products Inc.
UBS
USD
12,513,602


Tupperware Switzerland, Tupperware Products S.A, Tupperware Products Inc.
JPMorgan Chase (London)
USD
4,000,000


Tupperware Belgium N.V.
Fortis Bank
USD
4,216,500


Tupperware India
ABN AMRO (now RBS)
USD
3,461,173


Tupperware Australia, and Diecraft Australia
National Australia Bank
USD
3,958,764


Dart do Brasil
Banco Itau
USD
602,700


Fuller Cosmetics - Venda Direta De Cosmeticos Ltda (Brazil)
Banco Itau
USD
301,350


Tupperware Nordic A/S
Nordea Bank
USD
2,825,657


Tupperware France, S.A.
Credit Lyonnais(Calyon)
USD
4,216,500


Dart, SA de CV
Banorte
USD
1,584,654


Dart SA de CV
Bancomer (expires 1/1/2012)
USD
250,209


Tupperware Canada Inc.
Royal Bank of Canada
USD
2,248,339


Tupperware Belgium N.V.
Fortis Capital Lease Line
USD
10,000,000


Avroy Shlain
FirstRand Bank - SECURED WITH CASH DEPOSIT
USD
199,560


Nutrimetics Australia - SECURED with L/C from JPM Chase
National Australia Bank - SECURED with L/C from JPM Chase
USD
4,081,200


House of Fuller S de RL de CV, Fuller Cosmetics SA de CV, Promebex
HSBC
USD
10,842,369


House of Fuller Argentina SA
HSBC
USD
3,000,000


Nuvo Cosmeticos SA
Itau
USD
1,000,000







--------------------------------------------------------------------------------


Nutrimetics International (Thailand) Ltd.
HSBC
USD
329,707


Nutri-Metics Worldwide (M) Sdn Bhd (Malaysia)
HSBC
USD
1,321,746


NaturCare Japan KK
Mizuho
USD
2,425,713


Tupperware Japan
Mizuho
USD
6,064,281


Fuller Philippines
HSBC
USD
920,598


Fuller Philippines
Bank of Philippines Islands
USD
805,524


Tupperware International Holdings BV
Credit Agricole
USD
50,000,000


Premiere Products Limited
Korea Exchange Bank
USD
900,901


Dart de Venezuela
Banco de Venezuela
USD
2,328,451


Tupperware Russia
ABN AMRO (now RBS)
USD
70,392


Tupperware Brands Corporation
Northern Trust Chicago
USD
5,000,000


 
 
 
 
Guarantees
 
 
 
 
Dart Industries Inc.
Aurea Seguros S.A.
USD
3,314,851


Tupperware Products S.A.
Disney (On behalf of Tupperware Japan)
USD
115,000











--------------------------------------------------------------------------------


 Schedule 3.08 Existing Liens
 
 
 
 
 Amount
Loan Party/Subsidiary
Comments/Property Secured
Lienholder
 
 
 
 
$
790,000.00


Tupperware Australia
Capital Lease - Computer and office equipment
various
 
 
 
 
$
24,375,000.00


Tupperware Belgium Mfg.
Capital Lease on Mfg. facility (KBC/Fortis) Aalst, Belgium
Fortis(now BNP)/KBC
 
 
 
 
$
560,000.00


Tupperware Products Inc.
Capital Lease - Computer and office equipment
various
 
 
 
 
$
5,425,000.00


Tupperware France
Intercompany sale/lease back of manufacturing equipment. Lessor is Tupperware
Products SA
Tupperware France
 
 
 
 
$
4,081,200.00


Nutrimetics Australia Pty Ltd
Uncommitted line of credit with National Australia Bank secured with a Letter of
Credit from JPM Chase
National Australia Bank
 
 
 
 
$
200,000.00


Avroy Shlain Cosmetics (Pty) Ltd
Uncommitted line of credit with FirstRand Bank secured with a cash deposit
FirstRand Bank
 
 
 
 
$
1,600,000.00


BeautiControl, N.A.
Lease of car fleet
various
 
 
 
 
$
100,000.00


BeautiControl, N.A.
Office equipment, forklifts, computer equipment lease
various
 
 
 
 
$
555,000.00


Dart do Brasil Industria e Comercio Ltda.
Guarantee by Dart do Brasil to Government of Brazil covering real estate on
which manufacturing facility resides
Government of Brazil
 
 
 
 
 immaterial


Deerfield Land Corp.
Miscellaneous workmans liens on Orlando Real Estate under development
various
 
 
 
 
$
100,000.00


Tupperware Brands Corp.
CAD equipment, office furniture, computer equipment, security equipment,
photocopiers - leases
various
 
 
 
 
$
11,500.00


Tupperware Products S.A.
Cash deposits for employee housing (Silva) and office space
various
 
 
 
 
$
19,500.00


Tupperware Products S.A.
Cash deposits for Switzerland VAT
Government of Switzerland
 
 
 
 
$
45,000.00


Tupperware Products, Inc.
Cash deposits for office space in Singapore
various
 
 
 
 
 immaterial


Tupperware Services Inc.
Miscellaneous workmans liens on Orlando Real Estate under development
various
 
 
 
 
$
16,500.00


Tupperware International Holdings B.V.
Cash deposits for employee housing (Skroeder)
various
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------


 The following Foreign Subsidiaries (acquired from Sara Lee Corporation in
December 2005) include
 preemptive rights, rights of first refusal or similar restrictions on the
transfer of shares in their respective
 Organization Documents
 
 
 
 
 Avroy Shlain Cosmetics (Pty) Ltd.
 Swissgarde (Proprietary) Ltd.
 Nuage Cosmetics (Botswana) (Proprietary) Ltd.
 Nuage Cosmetics (Proprietary) Ltd. (Swaziland)
 Swissgarde (Kenya) Ltd.
 Swissgarde (Namibia) (Proprietary) Ltd.
 Swissgarde (Uganda) Ltd.
 Nutrimetics France SNC
 Nutrimetics France Holdings SNC
 Nutri-Metics Worldwide (M) Sdn. Bhd.
 Nutri-Metics (B) Sdn. Bhd
 House of Fuller Holdings, S. de R.L. de C.V.
 Probemex Consultoria, S. de R.L. de C.V.
 FC Mexican Consulting, S. de R.L. de C.V.
 Vlijmense Belegging-Maatschappij B.V.
 Control International Investments (ConSecFin) B.V.
 Fuller Brands B.V.
 House of Fuller Argentina SA
 Fuller Mexicana Holdings, S. de R.L. de C.V.
 Tupperware Brands Philippines
 House of Fuller, S. de R.L. de C.V.









--------------------------------------------------------------------------------


Schedule 3.11 Tax Sharing Agreements
 
1) Securities and Asset Purchase Agreement between Sara Lee Corporation
and Tupperware Corporation dated as of August 10, 2005









--------------------------------------------------------------------------------


Schedule 3.13 Loan Parties
 
 
 
 
 
 
 
 
Loan Party
Jurisdiction of Incorporation
Address of Principal Place of Business
Tax Identification Number
 
 
 
 
Tupperware Brands Corporation
Delaware - USA
14901 S. Orange Blossom Trail, Orlando Florida 32837
36-4062333
 
 
 
 
Tupperware International Holdings B.V.
Netherlands
Strawinskylaan 3105, 1077 ZX Amsterdam, The Netherlands
6175296
 
 
 
 
Dart Industries Inc.
Delaware - USA
14901 S. Orange Blossom Trail, Orlando Florida 32837
95-1455570









--------------------------------------------------------------------------------


EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:
 
 
 
 
 
 
2.
Assignee:
 
 
 
 
[and is an Affiliate/Approved Fund of [identify Lender]1
 
 
 
 
3.
Borrowers:
Tupperware Brands Corporation, as the Borrower, and Tupperware
 
 
International Holdings B.V., as the Subsidiary Borrower
 
 
 
 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under
 
 
the Credit Agreement

___________________________________________________________________ 
1 
Select as applicable.





--------------------------------------------------------------------------------


5.
Credit Agreement:    The $450,000,000 Credit Agreement dated as of June 2, 2011
among Tupperware Brands Corporation, as the Borrower, Tupperware International
Holdings B.V., as the Subsidiary Borrower, the Lenders parties thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other agents parties thereto,
as amended, restated, supplemented or otherwise modified and in effect from time
to time.

6.
Assigned Interest:

Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
 
$
$
%
 
$
$
%
 
$
$
%
 
 
 
 



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee's compliance procedures and
applicable laws, including Federal and state securities laws.
By its acceptance of this Assignment, the Assignee hereby agrees to be bound by
the terms and provisions of the Intercreditor Agreement and to comply (and cause
any Affiliate thereof which is the holder of any Bank Debt (as defined in the
Intercreditor Agreement) to comply) with such terms and provisions. The
foregoing agreement shall inure to the benefit of all “Bank Creditors” under the
Intercreditor Agreement.


[signature pages follow]








_________________________________________________
2    Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.




--------------------------------------------------------------------------------


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]
By: _____________________________________________
Title:




ASSIGNEE


[NAME OF ASSIGNEE]
By: ______________________________________
Title:












--------------------------------------------------------------------------------


[Consented to and]3 Accepted:


JPMorgan Chase Bank, N.A., as Administrative Agent
By _________________________
Title:


[Consented to:]4 


[Tupperware Brands Corporation
By _________________________
Title:]




[Consented to:
JPMORGAN CHASE BANK, N.A.,
as Issuing Bank and as Swingline Lender
By _________________________
Title:]














_____________________________________________________________ 
3 
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 
To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.





--------------------------------------------------------------------------------


ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.




--------------------------------------------------------------------------------


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.








--------------------------------------------------------------------------------


EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:         ,
To:    JPMorgan Chase Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of June 2, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the capitalized terms defined therein being used
herein as therein defined), among Tupperware Brands Corporation, a Delaware
corporation (the “Borrower”), Tupperware International Holdings B.V., a private
limited liability company organized under the laws of the Netherlands (the
“Subsidiary Borrower”), the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline Lender and Issuing
Bank.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                        of the Borrower, and that, as such, he/she
is authorized to execute and deliver this Certificate to the Administrative
Agent on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 5.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
2.    Attached hereto as Schedule 2 is the attestation report required by
Section 5.01(a) of the Agreement as to the Borrower's internal controls to the
extent required pursuant to Section 404 of Sarbanes-Oxley.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 5.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations, shareholders' equity and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.




--------------------------------------------------------------------------------


3.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
--or-
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
4.    The financial covenant analyses and information set forth on Schedule 3
attached hereto are true and accurate on and as of the date of this Certificate.
5.    Schedule 4 attached hereto sets forth a true and complete listing of each
Material Subsidiary and, if applicable, any calculations required to make such
determinations.
[6.    Schedule 5 attached hereto sets forth a report in form and detail (and
subject to agreed upon materiality levels) reasonably satisfactory to the
Administrative Agent identifying all Subsidiary Debt as of the end of the
applicable fiscal year as determined by the Borrower in consultation with its
accountants.] 1  
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         .
TUPPERWARE BRANDS CORPORATION
By:
Name:     
Title:
















 






                                                      
1 To be delivered in connection with the fiscal year-end financial statements
only.




--------------------------------------------------------------------------------


SCHEDULE 1
to the Compliance Certificate
Financial Statements For the Quarter/Year ended            (“Statement Date”)




--------------------------------------------------------------------------------


SCHEDULE 2
to the Compliance Certificate
Attestation Report




--------------------------------------------------------------------------------


SCHEDULE 3
to the Compliance Certificate
($ in 000's)
I. Section 6.07 (a) - Consolidated Leverage Ratio
 
 
 
A.
Consolidated Funded Indebtedness at Statement Date:
$                                      
 
 
 
 
1. Outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments:
$                                      
 
 
 
 
2. All purchase money Indebtedness:
$                                      
 
 
 
 
3. All outstanding reimbursement obligations in respect of drawings made under
letters of credit (including standby and commercial letters of credit, but
excluding cash-collateralized letters of credit to the extent such cash
collateral is permitted under Section 6.01 of the Credit Agreement), bankers'
acceptances, bank guaranties and similar instruments:
$                                      
 
 
 
 
4. All obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and any obligation in respect of an Employee Benefit Arrangement):
$                                      
 
 
 
 
5. The capitalized amount of any Capitalized Lease that would appear on a
consolidated balance sheet of the Borrower prepared as of such date in
accordance with GAAP and, in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a
consolidated balance sheet of the Borrower prepared as of such date in
accordance with GAAP if such lease or other agreement or instrument were
accounted for as a Capitalized Lease:
$                                      
 
 
 
 
6. All Synthetic Debt:
$                                      





--------------------------------------------------------------------------------






 
7. All Guarantees with respect to outstanding Indebtedness of the types
specified in Lines I.A.1 through I.A.6 above of Persons other than the Borrower
or any Subsidiary:
$                                      
 
 
 
 
 8. All Indebtedness of the types referred to in Lines I.A.1 through I.A.7 above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer to the extent that the Borrower or such
Subsidiary is legally liable therefor as a result of its ownership interest in
such entity or is contractually liable therefor by operation of its charter or
other governing documents, unless such Indebtedness is expressly made
non-recourse to the Borrower or such Subsidiary:
$                                      
 
 
 
 
9. Consolidated Funded Indebtedness (sum of Lines I.A.1 through I.A.8):
$                                      
 
 
 
B.
Consolidated EBITDA for four consecutive fiscal quarters ending on the Statement
Date ("Measurement Period"):
$                                      
 
 
 
 
1.Consolidated Net Income ("CNI") for Measurement Period:
$                                      
 
 
 
 
2.To the extent deducted in CNI, Consolidated Interest Charges for Measurement
Period:
$                                      
 
 
 
 
3.To the extent deducted in CNI, provision for income taxes for Measurement
Period:
$                                      
 
 
 
 
4.To the extent deducted in CNI, depreciation expenses for Measurement Period:
$                                      
 
 
 
 
5.To the extent deducted in CNI, amortization expenses for intangibles for
Measurement Period:
$                                      
 
 
 
 
6.To the extent deducted in CNI, extraordinary, unusual or non-recurring
non-cash charges, expenses or losses, non-cash charges for deferred tax asset
valuation allowances (Amount thereof estimated to be paid in cash in a future
period):
$                                      





--------------------------------------------------------------------------------






 
7.To the extent deducted in CNI, any non-cash impairment charges or asset
write-off under FAS 142:
$                                      
 
 
 
 
8.To the extent deducted in CNI, non-cash expense realized or resulting from
employee benefit plans, post-employment benefit plans, deferred stock
compensation plans or grants of stock appreciation or similar rights, stock
options, restricted stock or other rights to officers, directors and employees:
$                                      
 
 
 
 
9.To the extent deducted in CNI, non-cash losses or expenses resulting from
fair-value accounting under FAS 133:
$                                      
 
 
 
 
10.To the extent included in CNI, income tax credits:
$                                      
 
 
 
 
11.Amounts paid or payable in cash in respect of any non- cash charges, expenses
or losses taken in any prior fiscal period:
$                                      
 
12.To the extent included in CNI, all extraordinary, unusual or non-recurring
non-cash items increasing CNI:
$                                      
 
 
 
 
13.Consolidated EBITDA ((a) sum of Lines I.B.1 through I.B.9 minus (b) sum of
Lines I.B.10 through I.B.12):
$                                      
 
 
 
C.
Consolidated Leverage Ratio (Line I.A.9 ÷ Line I.B.13):


 Maximum permitted:
____ to 1.00


 3.25 to 1.00
 
 
 
II. Section 6.07 (b) - Consolidated Interest Coverage Ratio
 
 
 
A.
Consolidated EBITDA for Measurement Period (Line I.B.13 above):
$                                      
 
 
 
B.
Consolidated Interest Charges:
$                                      
 
 
 
 
 1. All interest, premium payments, debt discount, fees, charges and releated
expenses in connection with borrowed money, or Swap Contracts (excluding any
impairment charge arising by reason of refinancing of Indebtedness), or in
connection with deferred purchase price of assets, in each case to the extent
treated as interest in accordance with GAAP for Measurement Period:
$                                      





--------------------------------------------------------------------------------




 
 2. The portion of rent expense under Capitalized Leases that is treated as
interest in accordance with GAAP for Measurement Period:
$                                      
 
 
 
 
3. Consolidated Interest Coverage Ratio (sum of Lines II.B.1 and II.C.1):
$                                      
 
 
 
C.
Consolidated Interest Coverage Ratio (Line II.A ÷ Line II.B.3):
______1.00
 
 
 
 
Minimum Permitted
3.00 to 1.00





--------------------------------------------------------------------------------


SCHEDULE 4
to the Compliance Certificate


Material Subsidiaries:




--------------------------------------------------------------------------------


SCHEDULE 5
to the Compliance Certificate


Subsidiary Debt:






































































_______________________________
1  
Subsidiary Debt disclosures to be subject to materiality thresholds reasonably
satisfactory to the Administrative Agent.  No inadvertent failure to disclose
specific Subsidiary Debt (or inadvertent misstatement of the amount thereof)
shall be deemed to be material (either for purposes of Section 3.15 or Section
7.01(d) of the Agreement) to the extent that such Subsidiary Debt (or the
correct amount thereof) would not result in a breach of Section 6.02 of the
Agreement.







--------------------------------------------------------------------------------


EXHIBIT C-1
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Credit Agreement, dated as of June 2, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the capitalized terms defined therein being used
herein as therein defined), among Tupperware Brands Corporation, a Delaware
corporation (the “Borrower”), Tupperware International Holdings B.V., a private
limited liability company organized under the laws of the Netherlands (the
“Subsidiary Borrower”), the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline Lender and Issuing
Bank.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned's conduct of a U.S. trade or
business.
The undersigned has furnished the Administrative Agent and the Applicable
Borrower with a certificate of its non-U.S. person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Applicable Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Applicable Borrower and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
Name:
Title:
Date: ________ __, 20__




--------------------------------------------------------------------------------


EXHIBIT C-1
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
Reference is made to that certain Credit Agreement, dated as of June 2, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the capitalized terms defined therein being used
herein as therein defined), among Tupperware Brands Corporation, a Delaware
corporation (the “Borrower”), Tupperware International Holdings B.V., a private
limited liability company organized under the laws of the Netherlands (the
“Subsidiary Borrower”), the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline Lender and Issuing
Bank.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
Name:
Title:
Date: ________ __, 20__






--------------------------------------------------------------------------------


EXHIBIT C-2
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Credit Agreement, dated as of June 2, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the capitalized terms defined therein being used
herein as therein defined), among Tupperware Brands Corporation, a Delaware
corporation (the “Borrower”), Tupperware International Holdings B.V., a private
limited liability company organized under the laws of the Netherlands (the
“Subsidiary Borrower”), the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline Lender and Issuing
Bank.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned's or its
partners/members' conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Applicable
Borrower with IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Applicable
Borrower and the Administrative Agent and (2) the undersigned shall have at all
times furnished the Applicable Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
Name:
Title:
Date: ________ __, 20__




--------------------------------------------------------------------------------


EXHIBIT C-2
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Credit Agreement, dated as of June 2, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the capitalized terms defined therein being used
herein as therein defined), among Tupperware Brands Corporation, a Delaware
corporation (the “Borrower”), Tupperware International Holdings B.V., a private
limited liability company organized under the laws of the Netherlands (the
“Subsidiary Borrower”), the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline Lender and Issuing
Bank.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned's or its partners/members' conduct of a U.S. trade or
business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:______________________________________
Name:
Title:
Date: ________ __, 20__






--------------------------------------------------------------------------------


EXHIBIT D
MANDATORY COSTS RATE
1.
The Mandatory Costs Rate is an addition to the interest rate to compensate
Lenders for the cost of compliance with:

(a)    the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or
(b)    the requirements of the European Central Bank.
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Costs Rate will be calculated by the Administrative
Agent as a weighted average of the Lenders' Additional Cost Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

3.
The Additional Cost Rate for any Lender lending from an Applicable Lending
Installation in a Participating Member State will be the percentage notified by
that Lender to the Administrative Agent. This percentage will be certified by
such Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of such Lender's
participation in all Loans made from such Applicable Lending Installation) of
complying with the minimum reserve requirements of the European Central Bank in
respect of Loans made from that Applicable Lending Installation.

4.
The Additional Cost Rate for any Lender lending from an Applicable Lending
Installation in the United Kingdom will be calculated by the Administrative
Agent as follows:

(a)    in relation to any Loan in Sterling (if applicable):    
AB + C(B - D) + E x 0.01
per cent per annum
100 - (A + C)



(b)    in relation to any Loan in any currency other than Sterling:
E x 0.01
per cent per annum
300







--------------------------------------------------------------------------------


Where:
“A”
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements;

“B”
is the percentage rate of interest (excluding the Applicable Rate, the Mandatory
Costs Rate and, if applicable, the additional rate of interest specified in
Section 2.13(d) of the Credit Agreement) payable for the relevant Interest
Period on such Loan;

“C”
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England;

“D”
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits; and

“E”
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5.    For the purposes of this Exhibit:
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England.
“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Manual or such other law or regulation as may be in force
from time to time in respect of the payment of fees for the acceptance of
deposits.
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).
“Reference Banks” means the principal London office of JPMorgan Chase Bank, N.A.
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.





--------------------------------------------------------------------------------


7.
If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by such Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by such Reference Bank as being the average of the Fee Tariffs
applicable to such Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Reference Bank.

8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

(a)    the jurisdiction of its Applicable Lending Installation; and
(b)    any other information that the Administrative Agent may reasonably
require for such purpose.
Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender's obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Applicable Lending Installation.

10.
The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender or Reference Bank pursuant to paragraphs 3, 7
and 8 above is true and correct in all respects.

11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Costs Rate to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12.
Any determination by the Administrative Agent pursuant to this Exhibit in
relation to a formula, the Mandatory Costs Rate, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.





--------------------------------------------------------------------------------


13.
The Administrative Agent may from time to time, after consultation with the
Borrowers and the relevant Lenders, determine and notify to all parties any
amendments which are required to be made to this Exhibit in order to comply with
any change in law, regulation or any requirements from time to time imposed by
the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.



